 



Exhibit 10.2(a)
EXECUTION COPY
 
PURCHASE AND SALE AGREEMENT
 
By and among
PRIDE COMPANIES, L.P.
(Pride Company)
PRIDE REFINING, INC.
(Pride Refining)
PRIDE MARKETING LLC
(Pride Marketing)
and
DELEK US HOLDINGS, INC.
(Buyer)
June 21, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
ARTICLE I
  DEFINITIONS AND INTERPRETATION
    1  
1.1
  Certain Defined Terms
    1  
1.2
  References, Gender, Number
    1  
1.3
  Interpretation
    2  
 
               
ARTICLE II
  PURCHASE AND SALE
    3  
2.1
  Included Assets
    3  
2.2
  Inventory
    4  
2.3
  Retained Inventory
    5  
2.4
  Excluded Assets
    5  
2.5
  One-Call
    5  
2.6
  Magellan Adjustment
    5  
 
               
ARTICLE III
  PURCHASE PRICE
    6  
3.1
  Price
    6  
3.2
  Earnest Money
    6  
3.3
  Closing Date Payment
    6  
3.4
  Inventory Payment
    6  
3.5
  Closing Date Payment Adjustments
    6  
3.6
  Assumption of Liabilities
    7  
3.7
  Excluded Liabilities
    8  
 
               
ARTICLE IV
  CLOSING
    9  
4.1
  Closing
    9  
4.2
  Possession and Control
    9  
 
               
ARTICLE V
  CLOSING CONDITIONS AND DELIVERABLES
    9  
5.1
  Conditions to Closing
    9  
5.2
  Sellers’ Deliveries
    10  
5.3
  Buyer’s Deliveries
    13  
5.4
  Affiliates
    15  
5.5
  Termination
    15  
5.6
  Entities to Receive Assets
    16  
5.7
  Magellan Deposit
    16  
5.8
  Consents
    16  

-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
ARTICLE VI
  ALLOCATION OF PROCEEDS AND PURCHASE PRICE
    16  
6.1
  Proceeds from Operations
    16  
6.2
  Purchase Price Allocation
    17  
6.3
  Lease and Rental Payments
    17  
 
               
ARTICLE VII
  UTILITIES
    17  
7.1
  Utilities
    17  
 
               
ARTICLE VIII
  TAXES AND RELATED MATTERS
    17  
8.1
  Cooperation
    17  
8.2
  Property Taxes
    18  
8.3
  Income Taxes
    18  
8.4
  Transfer Taxes
    18  
8.5
  Confidential Tax Information
    18  
8.6
  Deferred Like-Kind Exchange Cooperation
    18  
8.7
  Other Taxes
    19  
 
               
ARTICLE IX
  SELLERS’ REPRESENTATIONS
    19  
9.1
  No Brokers
    19  
9.2
  Organization
    19  
9.3
  Power and Authority
    19  
9.4
  Authorization and Enforceability
    19  
9.5
  Investment Company Act; PUHCA
    20  
9.6
  Violations of Law
    20  
9.7
  Taxes
    20  
9.8
  Permits
    20  
9.9
  Necessary Assets
    21  
9.10
  Legal Proceedings
    21  
9.11
  Debt and Long-term Liabilities
    21  
9.12
  Consents and Preferential Purchase Rights
    21  
9.13
  No Breach, Conflict
    21  
9.14
  Financial Statements
    22  
9.15
  Title
    22  
9.16
  Real Properties
    22  
9.17
  Commitments
    23  

-ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
9.18
  Environmental Matters
    23  
9.19
  Pride Products
    25  
9.20
  Magellan Contract
    25  
9.21
  Magellan Lease
    26  
9.22
  Employee Benefit Plans
    27  
9.23
  Labor Relations
    27  
9.24
  Bankruptcy
    27  
9.25
  Purchased Intellectual Property
    27  
9.26
  Pipelines
    27  
 
               
ARTICLE X
  BUYER'S REPRESENTATIONS
    28  
10.1
  Independent Investigation
    28  
10.2
  Investment
    28  
10.3
  Evaluation by Buyer
    29  
10.4
  Transfer Restrictions
    29  
10.5
  Compliance with Laws
    29  
10.6
  Organization
    29  
10.7
  No Brokers
    29  
10.8
  Power and Authority
    29  
10.9
  Authorization and Enforceability
    29  
10.10
  Investment Company Act and PUHCA
    29  
10.11
  Consents
    29  
10.12
  No Breach, Conflict
    30  
10.13
  No Knowledge of Misrepresentations
    30  
 
               
ARTICLE XI
  PRE-CLOSING COVENANTS OF SELLERS AND BUYER
    30  
11.1
  General
    30  
11.2
  Operation of the Business
    30  
11.3
  Preservation of the Business and Purchased Property
    30  
11.4
  Notice of Developments
    30  
11.5
  Employees
    31  
11.6
  Financial Statements
    31  
11.7
  Application for Environmental Insurance
    31  
11.8
  Governmental Filings
    32  

-iii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
ARTICLE XII
  PRE-ACQUISITION REVIEW
    32  
12.1
  Access to Information
    32  
12.2
  Information is Confidential
    33  
12.3
  Indemnity
    33  
 
               
ARTICLE XIII
  TITLE AND SURVEY
    33  
13.1
  Conveyances
    33  
13.2
  Title Insurance
    33  
13.3
  Survey
    33  
13.4
  Title Examination
    34  
13.5
  Owner’s Policy
    34  
 
               
ARTICLE XIV
  SELLERS’ INDEMNIFICATION OBLIGATIONS
    34  
14.1
  Sellers’ Indemnification Obligations
    34  
14.2
  Limitations on Sellers’ Indemnity Obligations
    35  
14.3
  No Punitive Damages
    36  
14.4
  Survival
    36  
14.5
  No Transfer of Indemnities
    37  
 
               
ARTICLE XV
  BUYER’S INDEMNIFICATION OBLIGATIONS
    37  
15.1
  Buyer’s Indemnification Obligations
    37  
15.2
  Punitive Damages
    37  
15.3
  Survival
    37  
 
               
ARTICLE XVI
  CLAIMS PROCEDURE
    38  
16.1
  Claim Notice
    38  
16.2
  Defense of Claim
    38  
16.3
  Cooperation
    39  
16.4
  Third Party Claim
    39  
16.5
  Presence at Conferences
    39  
16.6
  Subrogation
    39  
16.7
  Exclusive Remedy
    39  
 
               
ARTICLE XVII
  INCIDENTAL CONTAMINATION AND NORM
    39  
17.1
  Incidental Contamination and NORM
    39  
 
               
ARTICLE XVIII
  TARIFFS AND ALLOCATION OF CARRIER OBLIGATIONS
    40  
18.1
  Adoption of Tariffs
    40  

-iv-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
18.2
  Third Party Inventory
    40  
 
               
ARTICLE XIX
  POST-CLOSING COVENANTS OF SELLERS AND BUYER
    40  
19.1
  Stored Hazardous Materials
    40  
19.2
  Hazardous Waste Permit Modification
    41  
19.3
  Intellectual Property
    41  
19.4
  License of Trademarks
    41  
19.5
  Environmental Insurance
    42  
19.6
  Compliance with Laws and Transfer Restrictions
    42  
 
               
ARTICLE XX
  MISCELLANEOUS
    42  
20.1
  Cooperation
    42  
20.2
  Costs and Expenses
    43  
20.3
  Risk of Loss
    43  
20.4
  No Joint Venture, Partnership or Agency
    43  
20.5
  Books and Records
    43  
20.6
  Publicity
    43  
20.7
  Recording and Filing
    44  
20.8
  Confidentiality
    44  
20.9
  Notices
    44  
20.10
  Time of Performance
    45  
20.11
  Entire Agreement and Amendment
    45  
20.12
  Assignment
    45  
20.13
  Applicable Law
    45  
20.14
  Dispute Resolution
    45  
20.15
  No Third Person Beneficiaries
    47  
20.16
  Counterparts
    47  

-v-

 



--------------------------------------------------------------------------------



 



     The Annexes, Schedules and Exhibits listed below are attached to this
Agreement and by this reference are fully incorporated herein:
ANNEXES

     
Annex A
  Definitions

SCHEDULES

     
Schedule 2.1(c)
  Pipelines
Schedule 2.1(d)
  Tanks
Schedule 2.1(e)
  Refinery Equipment
Schedule 2.1(f)
  Real Property
Schedule 2.1(g)
  Rights-of-Way
Schedule 2.1(j)
  Assigned Contracts
Schedule 2.1(k)
  Equipment
Schedule 2.1(n)
  Design Mark(s)
Schedule 2.4
  Excluded Assets
Schedule 3.6
  Assumed Liabilities
Schedule 5.1(c)
  Closing Consents and Waivers
Schedule 5.2(y)
  Rolling Stock
Schedule 6.2
  Purchase Price Allocation
Schedule 9.6
  Violations of Law
Schedule 9.8
  Permits
Schedule 9.10
  Legal Proceedings
Schedule 9.12(a)
  Sellers Consents and Waivers
Schedule 9.14
  Financial Statements
Schedule 9.16(a)
  Leased Real Property
Schedule 9.17
  Commitments
Schedule 9.18
  Environmental Matters
Schedule 9.18(m)
  Refinery Releases
Schedule 9.19(e)
  Pride Products Assets
Schedule 9.25
  Intellectual Property
Schedule 10.11
  Buyer Consents and Waivers
Schedule 19.1
  Stored Hazardous Materials

-vi-

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 2.2(a)
  Inventory Procedures
Exhibit 3.2
  Deposit Escrow Agreement
Exhibit 5.2(b)
  Conveyance of Rights of Way
Exhibit 5.2(c)
  Assignments of Partnership Interest
Exhibit 5.2(d)
  Bill of Sale
Exhibit 5.2(e)
  Assignment and Assumption of Contracts
Exhibit 5.2(f)
  Refinery Option
Exhibit 5.2(g)
  Memorandum of Option
Exhibit 5.2(h)
  Guaranty — Brad Stephens
Exhibit 5.2(i)
  Guaranty — Wayne Malone
Exhibit 5.2(j)
  Guaranty — David Caddell
Exhibit 5.2(k)
  Guaranty — George Percival
Exhibit 5.2(l)
  Domain Name Assignment Agreement and Release
Exhibit 5.2(n)
  Non-Competition Agreement — Stephens/Malone
Exhibit 5.2(o)
  Non-Solicitation Agreement — Percival/Caddell
Exhibit 5.2(p)
  Transition Services Agreement
Exhibit 5.2(q)
  Opinion of Counsel
Exhibit 5.2(s)
  Building Lease Agreement
Exhibit 5.2(t)
  Pipeline Easement Agreement
Exhibit 5.2(u)
  Refinery Access Agreement
Exhibit 5.2(v)
  Easement Agreement
Exhibit 5.2(w)
  Environmental Services Agreement
Exhibit 5.2(x)
  Trademark Assignment
Exhibit 13.1
  Special Warranty Deed(s)
Exhibit 19.4(a)
  Trademark License Agreements

-vii-

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), is entered into
effective the 21st day of June 2006, by and among Pride Companies, L.P., a
Delaware limited partnership (“Pride Company”), Pride Refining, Inc., a Texas
corporation (“Pride Refining”), Pride Marketing LLC, a Texas limited liability
company (“Pride Marketing” and collectively with Pride Company and Pride
Refining, “Sellers”), and Delek US Holdings, Inc., a Delaware corporation
(“Buyer”). Sellers and Buyer are hereinafter sometimes referred to individually
as a “Party” and collectively as the “Parties.”
RECITALS:
     WHEREAS, Sellers are the owners of an idle oil refinery located near the
City of Abilene, Texas;
     WHEREAS, Sellers are the owners of certain refined petroleum product
terminals located in the cities of Abilene, Texas and San Angelo, Texas;
     WHEREAS, Sellers are the owners of certain pipelines that interconnect with
such product terminals;
     WHEREAS, Pride Company and Pride Marketing are the owners of all of the
issued and outstanding partnership interests of Pride Products, a Texas general
partnership (“Pride Products”);
     WHEREAS, Sellers and Pride Products are in the business of marketing,
transporting and exchanging refined petroleum products (the “Business”); and
     WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase
from Sellers, the Purchased Property (as hereinafter defined) upon the terms and
subject to the conditions set forth in this Agreement.
     NOW, THEREFORE, for and in consideration of the mutual covenants,
agreements, obligations and benefits made and contained in this Agreement, the
Parties agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     1.1 Certain Defined Terms. Unless the context otherwise requires, the terms
defined in Annex A shall have, when used in this Agreement, the respective
meanings specified in Annex A, with each such definition to be equally
applicable both to the singular and the plural forms of the term so defined.
     1.2 References, Gender, Number. All references in this Agreement to an
“Annex,” “Article,” “Section,” “subsection,” “Exhibit” or “Schedule” shall be to
an Annex, Article, Section, subsection, Exhibit or Schedule of or to this
Agreement, unless the context otherwise requires. Unless the context otherwise
requires, the words “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby”
or words of similar import shall refer to this Agreement as a whole (including
Schedules) and not to a particular Article, Section, subsection, clause or other
subdivision hereof. Whenever the context requires, the words used herein shall
include the masculine, feminine and neuter gender, and the singular and the
plural.
Purchase and Sale Agreement
Page 1 of 47

 



--------------------------------------------------------------------------------



 



     1.3 Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of which Party drafted this Agreement (or any particular
provision hereof) or which Party supplied the form of agreement. Each Party
agrees that this Agreement has been purposefully drawn and correctly reflects
its understanding of the transactions that this Agreement contemplates. In
construing this Agreement:
          (a) examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;
          (b) the word “includes” and its derivatives mean “includes, but is not
limited to” and corresponding derivative expressions;
          (c) a defined term has its defined meaning throughout this Agreement
and each Annex, Exhibit and Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;
          (d) if a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb);
          (e) each Exhibit and Schedule to this Agreement is incorporated and
made a part of this Agreement, but if there is any conflict or inconsistency
between the main body of this Agreement (including Annex A which shall be
considered part of the main body of this Agreement) and any Exhibit or Schedule,
the provisions of the main body of this Agreement shall prevail;
          (f) the term “cost” includes expense and the term “expense” includes
cost;
          (g) the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof;
          (h) any reference to a statute, regulation or law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder;
          (i) currency amounts referenced herein, unless otherwise specified,
are in U.S. Dollars;
          (j) whenever this Agreement refers to a number of days, such number
shall refer to calendar days, unless Business Days are specified;
          (k) the word “or” will have the inclusive meaning represented by the
phrase “and/or”;
          (l) the phrase “and/or” when used in a conjunctive phrase, shall mean
any one or more of the Persons specified in or the existence or occurrence of
any one or more of the events, conditions or circumstances set forth in that
phrase; provided, however, that when used to describe the obligation of one or
more Persons to do any act, it shall mean that the obligation is the obligation
of each of the Persons but that it may be satisfied by performance by any one or
more of them; and
          (m) “shall” and “will” have equal force and effect.
Purchase and Sale Agreement
Page 2 of 47

 



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE
     2.1 Included Assets. Subject to the terms and conditions set forth in this
Agreement, Sellers each agree to sell and Buyer agrees to purchase all of
Sellers’ right, title and interest in and to the following assets of Sellers,
free and clear of all Liens other than Permitted Encumbrances (the “Purchased
Property”), provided, however, that notwithstanding anything in this Agreement
to the contrary, the Purchased Property shall not include the Excluded Assets:
          (a) All of the issued and outstanding partnership interests of Pride
Products (the “Partnership Interests”);
          (b) The two refined petroleum product terminals located in Abilene,
Texas and San Angelo, Texas (the “Terminals”);
          (c) The pipelines described on Schedule 2.1(c) (individually a
“Pipeline” and collectively, the “Pipelines”);
          (d) The storage tanks described on Schedule 2.1(d) (individually a
“Tank” and collectively, the “Tanks”);
          (e) All equipment currently owned by Sellers that was previously used
or held Primarily in the operation of the Refinery including the equipment
described on Schedule 2.1(e) (the “Refinery Equipment”);
          (f) All fee interests in real property described on Schedule 2.1(f)
(the “Real Property”) together with all of the right, title and interest of
Sellers in and to all easements, servitudes, rights-of-way, privileges, licenses
(written or oral) and appurtenances relating to the Real Property;
          (g) All rights-of-way appurtenant to or associated with the Pipelines
or the Terminals as further described on Schedule 2.1(g) (the “Rights-of-Way”);
          (h) All Permits described on Schedule 9.8 to the extent such Permits
can be transferred to Buyer;
          (i) All buildings, structures, fixtures and other improvements
currently located on each of the Real Properties, Rights-of-Way or the Refinery
Real Property (collectively, the “Facilities”);
          (j) All of Sellers’ right, title and interest in and to the Contracts
described on Schedule 2.1(j) (the “Assigned Contracts”), which arise or accrue
under such Assigned Contracts, or are attributable to the period, from and after
the Closing Date, except to the extent related to Excluded Liabilities;
          (k) Any and all pipe, tanks, loading racks, pumps, motors, meters,
valves, fittings, interconnect equipment, miscellaneous equipment, and spare
parts that are related Primarily to the Pipelines, Tanks, Terminals and the
Refinery including the personal property described on Schedule 2.1(k)
(collectively, the “Equipment”);
          (l) The Purchased Inventory;
Purchase and Sale Agreement
Page 3 of 47

 



--------------------------------------------------------------------------------



 



          (m) The Books and Records;
          (n) The names “Pride,” “Pride Companies,” “Pride Refining,” “Pride
Marketing” and any variations thereof, the marks “Pride,” “Pride Companies,”
“Pride Refining,” “Pride Marketing” and any variations thereof, the design
mark(s) shown on Schedule 2.1(n) and any other trademarks registered by any of
the Sellers that are used by Sellers Primarily in the Business (collectively,
the “Purchased Trademarks”), and any and all goodwill associated with the
Business symbolized by the Purchased Trademarks, and any and all rights of
Sellers, including common law rights, with respect to the Purchased Trademarks
(collectively, the “Purchased Trademark Intellectual Property”);
          (o) All of Sellers’ brochures, publications or other promotional items
or materials Primarily related to the Business (the “Marketing Materials”);
          (p) Sellers’ internet domain name(s) (the “Domain Name”) and internet
domain name registration(s) for entities using the Business or related to the
Purchased Trademarks (the “Domain Name Registration(s)”) and related
authorization codes (together with the Domain Name(s), the “Domain Name
Intellectual Property”);
          (q) Sellers’ internet website(s) located at www.prideref.com and any
derivations thereof (collectively, the “Website”) and all intellectual property
rights that may exist or arise in connection with the Website, including all
Underlying Technology (collectively, the “Website Intellectual Property” and
together with the Purchased Trademark Intellectual Property and the Domain Name
Intellectual Property, the “Purchased Intellectual Property”);
          (r) All Claims, warranties, reimbursements, indemnities, and causes of
action with respect to (i) the Purchased Property relating to the condition
thereof from and after the Closing Date and (ii) the Assumed Liabilities;
          (s) Prepaid deposits and expenses paid to Sellers by Third Person
customers;
          (t) Payments, if any, by Third Person customers for products ordered
from Sellers by purchase order(s) issued prior to the Closing Date and the
products therefor are included in the Purchased Inventory and are shipped on or
after the Closing Date;
          (u) Payments, if any, by Third Person customers for the shipment,
transportation or storage after the Effective Time of Third Party Inventory;
          (v) To the extent not otherwise enumerated in this Section 2.1,
Sellers’ and Pride Products’ tangible and intangible assets that are related
Primarily to the operation of the Business; and
          (w) Any goodwill related to the Business.
     2.2 Inventory.
          (a) Inventory Procedures. The Inventory will be measured as of the
Effective Time and calculated pursuant to the Inventory Procedures attached
hereto as Exhibit 2.2(a) (the “Inventory Procedures”).
          (b) Inventory Valuation. The Inventory will be valued and the
Purchased Inventory will be paid for pursuant to the Inventory Procedures.
Purchase and Sale Agreement
Page 4 of 47

 



--------------------------------------------------------------------------------



 



          (c) Customer Products. At the Effective Time, custody of all Third
Party Inventory will be transferred to Buyer, and Buyer shall become responsible
to each such shipper or customer for the Third Party Inventory in Buyer’s
custody. Sellers shall provide a schedule, at or prior to Closing, of all such
Third Party Inventory.
     2.3 Retained Inventory. In the event the aggregate value of Sellers’
Inventory as of the Effective Time exceeds $2,000,000 (as determined in
accordance with Section 2.2), then ownership of such Inventory in excess of
$2,000,000 (the “Retained Inventory”) shall be retained by Sellers; provided,
however, the Inventory (including the Purchased Inventory and the Retained
Inventory) shall not exceed in volume an amount equal to Sellers normal
inventory levels based on current practices. The Retained Inventory shall be
treated as an Excluded Asset. Buyer shall permit Sellers to store the Retained
Inventory at the location(s) where the Retained Inventory is located as of the
Effective Time until such time as the Retained Inventory is sold, transferred or
otherwise disposed of by Sellers. Sellers agree to use all commercially
reasonable efforts to promptly sell, transfer and otherwise dispose of such
Retained Inventory after the Effective Time in a manner and on terms consistent
with past practices. To the extent Retained Inventory exists as of the Effective
Time, the Parties agree that any volumes of Inventory sold to Third Persons
after the Effective Time shall be deemed to be sales of Retained Inventory for
the account of Sellers. Sellers shall reimburse Buyer for all reasonable direct
costs incurred by Buyer or its Affiliates in connection with storage or
transportation of the Retained Inventory from and after the Effective Time, and
any amount payable by Sellers to Buyer pursuant to this Section 2.3 shall be
paid by Sellers by wire transfer of immediately available funds within three
(3) days of Buyer’s request therefor. Sellers shall indemnify, defend and hold
the Buyer Indemnitees harmless from all Claims and Damages to the extent arising
from or related to the Retained Inventory stored at, on or in the Purchased
Property from and after the Effective Time.
     2.4 Excluded Assets. The Purchased Property shall not include any assets of
Sellers described on Schedule 2.4 (the “Excluded Assets”). The Excluded Assets
shall include the real property on which the Refinery was located and related
tract all as described on the legal description attached to Schedule 2.4 (the
“Refinery Real Property”). Buyer agrees to grant Pride Company and its
representatives reasonable access to the Real Property and the Facilities from
and after the Closing Date for an appropriate period of time not to exceed
thirty (30) days to remove such Excluded Assets from the Purchased Property
during normal business hours. Pride Company agrees that it will consult with
Buyer in advance of taking any such actions following the Closing Date with a
view towards establishing a mutually agreeable plan for such review and removal
so that these actions will not unreasonably interfere with the normal operations
of Buyer.
     2.5 One-Call. Sellers will promptly, but in no event later than ninety
(90) days after the Closing Date, contact every appropriate one-call agency in
the vicinity of any of the Purchased Property and have the contact information
for one-calls changed from Sellers’ name(s) to Buyer’s name. Sellers shall send
revised maps to the one-call agencies where appropriate or required. Buyer
agrees to use its Reasonable Efforts to cooperate with Sellers in connection
with Sellers’ efforts pursuant to this Section 2.5 with respect to one-call
matters. Sellers shall send Buyer a letter, to the Notice address contained in
Section 20.9, when all one-call notification information has been changed from
Sellers’ name(s) to Buyer’s name.
     2.6 Magellan Adjustment. Notwithstanding anything in this Agreement to the
contrary, Pride Company shall be entitled to receive and be obligated to pay the
settlement amounts, if any, determined for the months prior to and including the
month containing the Closing Date in accordance with the terms and conditions
set forth in Section 6.1(D) of the Magellan Contract. After the Closing, Buyer
shall not amend, modify or waive the Magellan Contract in a manner that
adversely affects the
Purchase and Sale Agreement
Page 5 of 47

 



--------------------------------------------------------------------------------



 



operation of, or the rights and obligations established for, Pride Company
pursuant to Section 6.1(D) of the Magellan Contract.
ARTICLE III
PURCHASE PRICE
     3.1 Price. The purchase price to be paid by Buyer to Sellers in
consideration for the Purchased Property (excluding Purchased Inventory) shall
be FIFTY FOUR MILLION FOUR HUNDRED THOUSAND DOLLARS ($54,400,000) (the “Purchase
Price”), subject to the provisions below in this ARTICLE III.
     3.2 Earnest Money. Within twenty-four (24) hours of the execution hereof,
Buyer shall deliver into escrow an amount equal to THREE MILLION FIVE HUNDRED
THOUSAND DOLLARS ($3,500,000) as a deposit (the “Deposit Escrow”) to be held by
the Escrow Agent pursuant to the terms and conditions of the Deposit Escrow
Agreement, which shall be executed and delivered by Sellers, Buyer and the
Escrow Agent contemporaneously with the payment of the Deposit Escrow to the
Escrow Agent substantially in the form attached hereto as Exhibit 3.2. The
Deposit Escrow shall be delivered by the Escrow Agent as set forth in the
Deposit Escrow Agreement and Section 5.5. In the event Buyer fails to deliver
the Deposit Escrow within said twenty-four (24) hours, Sellers shall have the
right, in their sole discretion, to terminate this Agreement on or before 5:00
pm (CDT) June 22, 2006 by providing written notice thereof to Buyer. In the
event Sellers terminate this Agreement pursuant to the preceding sentence then,
the Parties will not have any further liabilities to each other pursuant to the
terms hereof .
     3.3 Closing Date Payment. At the Closing and against delivery of the items
specified in Section 5.2, Buyer shall pay an amount equal to the Purchase Price,
as adjusted pursuant to Section 3.5 (the “Closing Date Payment”), all of which
shall be payable to Pride Company on behalf of all the Sellers at the Closing by
wire transfer in immediately available funds to an account to be designated by
Pride Company. At the Closing, the Deposit Escrow shall be delivered pursuant to
the terms of the Deposit Escrow Agreement to Pride Company and the amount of the
Deposit Escrow shall be applied toward payment by Buyer of the Closing Date
Payment pursuant to this Section 3.3.
     3.4 Inventory Payment. The aggregate purchase price paid by Buyer in
consideration for the Purchased Inventory (the “Inventory Price”) shall be
determined and paid pursuant to Section 2.2.
     3.5 Closing Date Payment Adjustments. At the Closing, the amount of the
Purchase Price payable by Buyer pursuant to Section 3.3 shall be adjusted by the
following:
          (a) increased or reduced, as applicable, by an amount, if any, equal
to the pro-ration of lease and rental payments pursuant to Section 6.3;
          (b) increased or reduced, as applicable, by an amount, if any, equal
to the pro-ration of utilities and other charges pursuant to Section 7.1;
          (c) increased or reduced, as applicable, by an amount, if any, equal
to the portion of pro-rated property Taxes pursuant to Section 8.2; and
          (d) increased or reduced, as applicable, by any other amounts provided
pursuant to this Agreement or as agreed to in writing by the Parties.
Purchase and Sale Agreement
Page 6 of 47

 



--------------------------------------------------------------------------------



 



The Parties shall prepare a closing statement detailing the items which are to
be added to or subtracted from the Purchase Price to determine the amount of the
Closing Date Payment. Buyer and Sellers shall agree to the figures on the
closing statement.
     3.6 Assumption of Liabilities.
          (a) As of the Closing Date, Buyer shall, without any further action on
the part of Buyer or Sellers, assume and agree to pay, perform and discharge
when due, and, subject to ARTICLE XVI, indemnify, defend and hold the Seller
Indemnitees harmless from all Claims and Damages to the extent arising from or
related to each of the following liabilities or obligations (collectively, the
“Assumed Liabilities”), provided, that the Assumed Liabilities shall not include
the Excluded Liabilities:
          (i) Any Obligation of Sellers expressly described in Schedule 3.6;
          (ii) All Obligations of Sellers to the extent arising out of, incurred
in connection with or related to the Assigned Contracts but only such
Obligations for goods or services received by or on behalf of Buyer from and
after the Effective Time or that are otherwise performable on or after the
Effective Time;
          (iii) All Obligations of Sellers to the extent arising out of,
incurred in connection with or related to the Contracts set forth in
Schedule 9.19(e) in the event and to the extent such Contracts have been
transferred and assigned to Pride Products prior to the Closing but only such
Obligations for goods or services received by or on behalf of Pride Products
from and after the Effective Time or that are otherwise performable on or after
the Effective Time;
          (iv) All Obligations of Sellers attributable or relating to the period
from and after the Effective Time under any Permit constituting Purchased
Property;
          (v) Environmental Conditions of the Purchased Property existing as of
the date hereof (excluding Environmental Conditions related to breaches by
Sellers of the representations or warranties in Section 9.18, without regard to
Section 14.2(a)) to the extent such Environmental Conditions require Remedial
Action pursuant to Environmental Laws;
          (vi) All Environmental Liabilities owed to Third Persons (excluding
current and former employees of Sellers and their Affiliates) for personal
injuries or property damages to the extent related to or arising from Releases
originating at, on, under or from the Tanks, Terminals, Pipelines or Real
Property that occurred prior to the date hereof (excluding Environmental
Liabilities related to breaches by Sellers of the representations or warranties
in Section 9.18, without regard to Section 14.2(a));
          (vii) all Obligations with respect to Third Party Inventory pursuant
to Section 18.2;
          (viii) all Obligations in respect of prepaid deposits and expenses
paid to Sellers by Third Person customers which constitute Purchased Property;
and
          (ix) all other Obligations specifically assumed by Buyer pursuant to
this Agreement.
Purchase and Sale Agreement
Page 7 of 47

 



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything in this Agreement to the contrary, the
Parties expressly agree that Buyer is not assuming or otherwise becoming liable
for, nor shall Buyer nor any of its Affiliates be deemed to have assumed or
become liable for, any Obligation of Sellers or their Affiliates (including
Obligations related to the Purchased Property, Business or operation of the
Refinery), whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory or otherwise, except as expressly
provided in this Section 3.6 or as otherwise expressly provided for in this
Agreement or the Related Agreements.
     3.7 Excluded Liabilities. Sellers shall retain and hereby agree, jointly
and severally, to pay, perform and discharge when due, subject to the other
provisions of this Agreement, and, subject to ARTICLE XVI, indemnify, defend and
hold the Buyer Indemnitees harmless from all Claims and Damages to the extent
arising from or related to any Obligations of Sellers not specifically assumed
by Buyer herein, including the following (collectively, the “Excluded
Liabilities”):
          (a) all Obligations relating to any Excluded Assets (excluding
Obligations to the extent expressly assumed by Buyer or any of its Affiliates
elsewhere in this Agreement or the Related Agreements), including any
Environmental Liabilities arising out of the ownership, operation, use or
maintenance thereof;
          (b) all Obligations of Sellers or their Affiliates to the extent
arising out of, incurred in connection with or related to the ownership,
operation, use or maintenance of the Purchased Property or operation of the
Business prior to the Effective Time (excluding Obligations to the extent
expressly assumed by Buyer or any of its Affiliates elsewhere in this Agreement
or the Related Agreements including those certain Obligations assumed by Buyer
pursuant to Section 3.6(a)(v), Section 3.6(a)(vi), Section 17.1 and
Section 19.1), including all Obligations of Sellers or their Affiliates to the
extent arising out of, incurred in connection with or related to the Assigned
Contracts but only to the extent such Obligations arise or are performable prior
to the Effective Time;
          (c) all Obligations of Sellers or their Affiliates to the extent
arising out of, incurred in connection with or related to the ownership,
operation, use or maintenance of all assets and properties other than the
Purchased Property or operation of any businesses other than the Business prior
to the Effective Time (excluding Obligations to the extent expressly assumed by
Buyer or any of its Affiliates elsewhere in this Agreement or the Related
Agreements), including all Obligations of Sellers or their Affiliates to the
extent arising out of, incurred in connection with or related to the operation
of the Refinery;
          (d) all Obligations of Sellers or any of their ERISA Affiliates
pursuant to any multi-employer plan withdrawal liability and/or
single/multiemployer plan termination liability of Sellers or any of their ERISA
Affiliates under Title IV of ERISA, any liability of Sellers or any of their
ERISA Affiliates for any accumulated funding deficiency under Section 412 of the
Code and/or Section 302 of ERISA, any liability for contributions, benefits or
any other amount due under any multiemployer plan to which Sellers or any of
their ERISA Affiliates have contributed or had an obligation to contribute to or
any benefit plan of the Sellers or any of their ERISA Affiliates, and any
liability for COBRA continuation coverage for “M&A qualified beneficiaries;” and
          (e) Matters set forth on Schedules 9.6 and 9.10.
Purchase and Sale Agreement
Page 8 of 47

 



--------------------------------------------------------------------------------



 



ARTICLE IV
CLOSING
     4.1 Closing. The closing of the purchase and sale contemplated herein (the
“Closing”) shall take place at 10:00 a.m. Central Time at such location as is
mutually acceptable to the Parties on the earlier of July 31, 2006 or the second
Business Day following satisfaction or waiver of all conditions precedent to the
Parties’ obligations to consummate the transactions contemplated herein (other
than conditions with respect to actions to be taken by the Parties at the
Closing), or at such other time and place as agreed to in writing by the
Parties.
     4.2 Possession and Control. Control of operations, risk of loss, and
transfer of title to the Purchased Property from Sellers to Buyer shall be
effective as of 7:00 a.m. Central Time on the Closing Date (the “Effective
Time”).
ARTICLE V
CLOSING CONDITIONS AND DELIVERABLES
     5.1 Conditions to Closing. Except as expressly waived by the Parties, the
obligations of each Party to close the transaction contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of each
of the following conditions, which conditions the Parties intend to be
conditions precedent to Sellers’ obligation to convey the Purchased Property and
to Buyer’s obligation to pay the Purchase Price:
          (a) All representations and warranties of the other Parties set forth
in this Agreement shall be true, accurate and complete in all material respects
as of the date hereof and as of the Closing Date, as if made on the Closing Date
(except with respect to any representations and warranties that include the word
“material” or words of similar import, in which case such representations and
warranties must be true, accurate and complete in all respects after giving
effect to such “materiality” or similar qualifier without duplication) and the
other Parties shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with at or
prior to the Closing;
          (b) No Law shall exist or shall have been enacted restricting or
substantially delaying the transactions contemplated by this Agreement;
          (c) The authorization, consent, approval or waiver of each Person
(excluding Governmental Authorities) necessary for the execution, delivery and
performance of this Agreement and the Related Agreements and the consummation of
the transactions contemplated hereby and thereby shall have been obtained and
shall be in full force and effect, other than those the failure of which to
obtain or keep in full force and effect would not, individually or in the
aggregate, have a Material Adverse Effect after giving effect to Section 5.8.
Without limiting the generality of the preceding, Sellers shall obtain and have
delivered to Buyer all consents, approvals, authorizations and waivers related
to the matters set forth on Schedule 5.1(c);
          (d) The authorization, consent, approval or waiver of each
Governmental Authority necessary for the execution, delivery and performance of
this Agreement and the Related Agreements and the consummation of the
transactions contemplated hereby and thereby shall have been obtained and shall
be in full force and effect;
          (e) The authorization, consent, approval or waiver of each
Governmental Authority (including all necessary Environmental Permits) necessary
for Buyer to continue the Business
Purchase and Sale Agreement
Page 9 of 47

 



--------------------------------------------------------------------------------



 



in a manner substantially similar to the operation of the Business by Sellers
immediately prior to the Closing Date shall have been obtained and shall be in
full force and effect other than such authorizations, consents, approvals or
waivers that cannot be obtained on or before the Closing but are customarily
obtained post-closing; provided the failure to obtain such authorizations,
consents, approvals or waivers prior to the Closing would not reasonably be
expected to prevent Buyer from conducting the Business immediately after the
Closing in a manner substantially similar to the operation of the Business by
Sellers immediately prior to the Closing Date;
          (f) The Environmental Insurance contemplated by Section 11.7 shall
have been obtained on terms no less favorable than those contemplated by
Section 11.7;
          (g) Sellers shall have cured or Buyer shall have waived all
Significant Title Defects in the manner set forth in Section 13.4;
          (h) No Party shall have exercised any right it may have to terminate
this Agreement under the express terms hereof;
          (i) No Casualty Loss shall have occurred during the Interim Period;
          (j) No Release shall have occurred during the Interim Period at, on,
under, from or to the Purchased Property that is likely to require Remedial
Action or result in an Environmental Liability in an amount reasonably estimated
to equal or exceed five million dollars ($5,000,000);
          (k) Sellers shall each be willing and able to enter into, and shall
have delivered or caused to be delivered, at the Closing the items set forth in
Section 5.2, and Buyer shall be willing and able to enter into, and shall have
delivered or caused to be delivered, at Closing the items set forth in
Section 5.3.
     5.2 Sellers’ Deliveries. At the Closing, Sellers shall deliver, or cause to
be delivered, to Buyer each of the following items (the receipt of all of which
are conditions precedent to the obligation of Buyer to close the transactions
contemplated hereby):
          (a) duly executed Special Warranty Deed(s) for the Real Property,
substantially in the form attached hereto as Exhibit 13.1, dated as of the
Closing Date, conveying fee simple title to the Real Property free and clear of
all Liens, subject only to the Permitted Encumbrances;
          (b) a duly executed Conveyance of Rights of Way, substantially in the
form attached hereto as Exhibit 5.2(b), dated as of the Closing Date;
          (c) a duly executed Assignment of Partnership Interests, substantially
in the form attached hereto as Exhibit 5.2(c), dated as of the Closing Date;
          (d) a duly executed Bill of Sale, substantially in the form attached
hereto as Exhibit 5.2(d), dated as of the Closing Date;
          (e) a duly executed Assignment and Assumption of Contracts,
substantially in the form attached hereto as Exhibit 5.2(e), dated as of the
Closing Date;
          (f) a duly executed Refinery Option related to the Refinery Real
Property (the “Refinery Option”), substantially in the form attached hereto as
Exhibit 5.2(f), dated as of the Closing Date;
Purchase and Sale Agreement
Page 10 of 47

 



--------------------------------------------------------------------------------



 



          (g) a duly executed Memorandum of Option for recording purposes
related to the Refinery Option, substantially in the form attached hereto as
Exhibit 5.2(g), dated as of the Closing Date;
          (h) a duly executed Guaranty of Mr. Brad Stephens, substantially in
the form attached hereto as Exhibit 5.2(h), dated as of the Closing Date;
          (i) a duly executed Guaranty of Mr. Wayne Malone, substantially in the
form attached hereto as Exhibit 5.2(i), dated as of the Closing Date;
          (j) a duly executed Guaranty of Mr. David Caddell, substantially in
the form attached hereto as Exhibit 5.2(j), dated as of the Closing Date;
          (k) a duly executed Guaranty of Mr. George Percival, substantially in
the form attached hereto as Exhibit 5.2(k), dated as of the Closing Date;
          (l) a duly executed Domain Name Assignment Agreement and Release,
substantially in the form attached hereto as Exhibit 5.2(l), dated as of the
Closing Date;
          (m) all other instruments of sale, assignment, transfer and conveyance
as Buyer may reasonably and timely request evidencing and effecting the sale and
transfer to Buyer of the Purchased Property, each duly executed and dated as of
the Closing Date;
          (n) a duly executed Non-Competition Agreement executed by Sellers and
by Mr. Brad Stephens and Mr. Wayne Malone, substantially in the form attached
hereto as Exhibit 5.2(n), and dated as of the Closing Date;
          (o) a duly executed Non-Solicitation Agreement executed by Mr. George
Percival and Mr. David Caddell, substantially in the form attached hereto as
Exhibit 5.2(o), and dated as of the Closing Date;
          (p) a duly executed Transition Services Agreement, substantially in
the form attached hereto as Exhibit 5.2(p), dated as of the Closing Date;
          (q) an opinion of counsel with respect to Pride Products,
substantially in the form attached hereto as Exhibit 5.2(q), dated as of the
Closing Date;
          (r) one or more certificates, dated as of the Closing Date and duly
executed by an authorized officer of each Seller, certifying as to the
fulfillment by each Seller of the conditions set forth in Section 5.1(a)
required to be satisfied by Sellers;
          (s) a duly executed Building Lease Agreement, substantially in the
form attached hereto as Exhibit 5.2(s);
          (t) a duly executed Pipeline Easement Agreement, substantially in the
form attached hereto as Exhibit 5.2(t);
          (u) a duly executed Refinery Access Agreement, substantially in the
form attached hereto as Exhibit 5.2(u);
Purchase and Sale Agreement
Page 11 of 47

 



--------------------------------------------------------------------------------



 



          (v) a duly executed Easement Agreement, substantially in the form
attached hereto as Exhibit 5.2(v);
          (w) a duly executed Environmental Services Agreement, substantially in
the form attached hereto as Exhibit 5.2(w);
          (x) a duly executed Trademark Assignment, substantially in the form
attached hereto as Exhibit 5.2(x);
          (y) the Rolling Stock listed on Schedule 5.2(y);
          (z) a duly executed Trademark License Agreement, substantially in the
form attached hereto as Exhibit 19.4(a);
          (aa) all (i) authorization codes, access codes, passwords, usernames
or similar sequences of characters and numbers giving full use of and access to
any of the Purchased Property, including, but not limited to, those relating to
the Domain Name Registration and any Purchased Intellectual Property (the
“Authorization Codes”), and (ii) the name and email address of any
administrative contact, technical contact and billing contact for the Domain
Name (the “Administrator Information”);
          (bb) the schedule of Third Party Inventory required pursuant to
Section 2.2(c);
          (cc) one or more incumbency certificates, each dated as of the Closing
Date and duly executed by the Secretary or Assistant Secretary of the Sellers,
certifying the incumbency and attesting to the due appointment and authorization
of the individuals signing, on behalf of each such Seller, this Agreement and
the Related Agreements;
          (dd) copies of the resolutions of each Seller, certified as being
correct and complete and then in full force and effect, authorizing the
execution of this Agreement and the Related Agreements to which it is a party
and the consummation of the transactions contemplated under this Agreement and
the Related Agreements to which it is a party (in each case to the extent
required by such Seller’s Organizational Documents);
          (ee) a long-form Good Standing Certificate issued by the Secretary of
State for the State of Delaware in respect of Pride Company, dated within ten
(10) days of the Closing Date;
          (ff) a Certificate of Existence issued by the Secretary of State of
Texas and a Certificate of Good Standing issued by the Texas Comptroller, both
in respect of Pride Company, each dated within ten (10) days of the Closing
Date;
          (gg) a Certificate of Existence issued by the Secretary of State of
Texas and a Certificate of Good Standing issued by the Texas Comptroller, both
in respect of Pride Refining, each dated within ten (10) days of the Closing
Date;
          (hh) a Certificate of Existence issued by the Secretary of State of
Texas and a Certificate of Good Standing issued by the Texas Comptroller, both
in respect of Pride Marketing, each dated within ten (10) days of the Closing
Date;
Purchase and Sale Agreement
Page 12 of 47

 



--------------------------------------------------------------------------------



 



          (ii) an affidavit referred to in Section 1445(b)(2) of the Code and
the corresponding Treasury regulations in customary form, duly executed by each
owner of the Real Property and dated as of the Closing Date;
          (jj) all affidavits, certificates, and other documents requested by
the Title Company that are customary in connection with Buyer’s obtaining the
title insurance pursuant to Section 13.5;
          (kk) all affidavits, certificates, and other documents requested by
insurance company that are customary in connection with Buyer’s obtaining the
Environmental Insurance pursuant to Section 11.7;
          (ll) any other documents, instruments or agreements contemplated
hereby or reasonably necessary or appropriate to consummate the transactions
contemplated hereby; and
          (mm) all rights of ownership and possession of the Purchased Property
contemplated herein.
     5.3 Buyer’s Deliveries. At the Closing, Buyer shall deliver, or cause to be
delivered, to Sellers each of the following items (the receipt of all of which
are conditions precedent to the obligation of Sellers to close the transactions
contemplated hereby):
          (a) the payment of the Closing Date Payment as specified in
Section 3.3 accompanied with payment of the Inventory Price as specified in the
Inventory Valuation Procedure attached as Exhibit 2.2(b);
          (b) a duly executed Conveyance of Rights of Way, substantially in the
form attached hereto as Exhibit 5.2(b), dated as of the Closing Date.
          (c) a duly executed Assignment of Partnership Interest, substantially
in the form attached hereto as Exhibit 5.2(c), dated as of the Closing Date.
          (d) a duly executed Bill of Sale, substantially in the form attached
hereto as Exhibit 5.2(d), dated as of the Closing Date;
          (e) a duly executed Assignment and Assumption of Contracts,
substantially in the form attached hereto as Exhibit 5.2(e), dated as of the
Closing Date;
          (f) a duly executed Refinery Option, substantially in the form
attached hereto as Exhibit 5.2(f), dated as of the Closing Date;
          (g) a duly executed Memorandum of Option for recording purposes
related to the Refinery Option, substantially in the form attached hereto as
Exhibit 5.2(g), dated as of the Closing Date;
          (h) a duly executed Domain Name Assignment Agreement and Release,
substantially in the form attached hereto as Exhibit 5.2(l), dated as of the
Closing Date;
          (i) a duly executed Non-Competition Agreement, substantially in the
form attached hereto as Exhibit 5.2(n), dated as of the Closing Date;
Purchase and Sale Agreement
Page 13 of 47

 



--------------------------------------------------------------------------------



 



          (j) a duly executed Non-Solicitation Agreement, substantially in the
form attached hereto as Exhibit 5.2(o), dated as of the Closing Date;
          (k) a duly executed Transition Services Agreement, substantially in
the form attached hereto as Exhibit 5.2(p), dated as of the Closing Date;
          (l) a duly executed Building Lease Agreement, substantially in the
form attached hereto as Exhibit 5.2(s);
          (m) a duly executed Pipeline Easement Agreement, substantially in the
form attached hereto as Exhibit 5.2(t);
          (n) a duly executed Refinery Access Agreement, substantially in the
form attached hereto as Exhibit 5.2(u);
          (o) a duly executed Easement Agreement, substantially in the form
attached hereto as Exhibit 5.2(v);
          (p) a duly executed Environmental Services Agreement, substantially in
the form attached hereto as Exhibit 5.2(w);
          (q) a duly executed Trademark Assignment, substantially in the form
attached hereto as Exhibit 5.2(x);
          (r) a duly executed Trademark License Agreement, substantially in the
form attached hereto as Exhibit 19.4(a);
          (s) written consents from all persons, entities, Governmental
Authorities and regulatory bodies whose consent to the transactions contemplated
herein is required;
          (t) a certificate, dated as of the Closing Date and duly executed by
an authorized officer of Buyer, certifying as to the fulfillment by Buyer of the
conditions set forth in Section 5.1(a) required to be satisfied by Buyer;
          (u) an incumbency certificate, dated as of the Closing Date and duly
executed by the Secretary or Assistant Secretary of Buyer, certifying the
incumbency and attesting to the due appointment and authorization of the
individuals signing, on behalf of Buyer, this Agreement and the Related
Agreements;
          (v) copies of the resolutions of Buyer, certified as being correct and
complete and then in full force and effect, authorizing the execution of this
Agreement and the Related Agreements to which it is a party and the consummation
of the transactions contemplated under this Agreement and the Related Agreements
to which it is a party (in each case to the extent required by such Buyer’s
Organizational Documents);
          (w) a short-form Good Standing Certificate issued by the Secretary of
State for the State of Delaware in respect of Buyer and dated within ten
(10) days of the Closing Date;
          (x) a resale certificate and any other certificates or instruments
necessary for the sale and transfer of the Purchased Inventory free of any
sales, excise or use Taxes of any Governmental Authority, all to be in form
reasonably satisfactory to Sellers; and
Purchase and Sale Agreement
Page 14 of 47

 



--------------------------------------------------------------------------------



 



          (y) any other documents, instruments or agreements contemplated hereby
or reasonably necessary or appropriate to consummate the transactions
contemplated hereby.
     5.4 Affiliates. Sellers shall cause any of their Affiliates to transfer and
assign all right, title and interest in and to the Purchased Property, and
possession and control thereof, to the extent held by any such Affiliate, to
Buyer on or prior to the Closing Date.
     5.5 Termination.
          (a) Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time prior to the Closing
Date:
               (i) by mutual written consent of Sellers, on the one hand, and
Buyer, on the other hand;
               (ii) by any Party in the event the conditions set forth in
Section 5.1 applicable to such Party have not been satisfied or waived, and the
Closing has not occurred by the close of business on July 31, 2006 (the “End
Date”). This provision shall not, however, apply to limit the liability of a
Party who has willfully caused termination hereof by any act or failure to act
in violation of the terms and provisions of this Agreement;
               (iii) by any Party in the event a court of competent jurisdiction
in a suit instituted by a Third Person or Governmental Authority shall have
issued an order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting a material portion of the
transactions contemplated by this Agreement and such order, decree, ruling or
other action shall have become final and non-appealable.
          (b) Procedure for and Effect of Termination. In the event of
termination of this Agreement by the Parties under Section 5.5(a), written
notice thereof shall be given by a Party so terminating to the other.
          (c) Return of Property. In the event of termination of this Agreement,
Buyer shall promptly return all records, maps, files, papers, and other property
of Sellers then in the possession of Buyer or its representatives.
          (d) Sellers’ Remedies. In the event this Agreement is terminated by
Sellers due to Buyer breaching its representations, warranties or covenants
contained in this Agreement such that the conditions precedent set forth in
Section 5.1(a) to Sellers’ obligations to consummate the transactions
contemplated herein shall not have been satisfied then, Sellers shall
immediately be entitled to receive and collect the Deposit Escrow (together will
any accrued interest thereon, if any) from the Escrow Agent, as further set
forth in the Deposit Escrow Agreement as liquidated damages in full satisfaction
of all Damages related or arising from such breach by Buyer (excluding Sellers’
right to recover attorneys’ fees and other expenses as provided pursuant to the
Escrow Agreement incurred in enforcing Sellers’ rights pursuant to the Escrow
Agreement). The Parties agree that the Deposit Escrow (together will any accrued
interest thereon, if any) shall be a reasonable estimate of Sellers’ Damages in
the event of any such termination and receipt of such Deposit Escrow shall be
Sellers’ sole and exclusive remedy for any such Damages. Nothing contained
herein shall limit the liability of Buyer for any breach of any covenant in this
Agreement which is unrelated to Buyer’s obligation to close.
          (e) Buyer’s Remedies. In addition to any other right or remedy to
which Buyer may be entitled, at law or in equity, Buyer shall be entitled to
enforce any provision of this
Purchase and Sale Agreement
Page 15 of 47

 



--------------------------------------------------------------------------------



 



Agreement by a decree of specific performance and to temporary, preliminary and
permanent injunctive relief to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without posting any bond or other undertaking.
     5.6 Entities to Receive Assets. Buyer will inform Sellers at least three
(3) days prior to the anticipated Closing Date of the names of any Affiliate(s)
of Buyer to whom the various portions of the Purchased Property are to be
conveyed as of the Closing Date. In such event, the respective Affiliate shall
be deemed to be a third party beneficiary of this Agreement to the extent
relating to such Purchased Property so conveyed, and shall enjoy the same rights
as Buyer in relation to such portion of the Purchased Properties that are
conveyed to such Affiliate for so long as it remains an Affiliate of Buyer.
     5.7 Magellan Deposit. At the Closing, Buyer shall deliver to Magellan a
security deposit in accordance with the Magellan Contract. It shall be an
additional condition precedent to Sellers’ obligation to consummate the
transactions contemplated by this Agreement that Magellan shall have returned or
credited to Sellers all deposits held by Magellan under the Magellan Contract as
of the Closing Date.
     5.8 Consents. Notwithstanding anything in this Agreement to the contrary,
this Agreement shall not constitute an agreement to transfer, sell or otherwise
assign any Contract which would otherwise be an Assigned Contract or any
Right-of-Way but which is not permitted to be assigned in connection with the
transaction contemplated by this Agreement (collectively, the “Unassigned
Contract/ROWs”). In such event, the beneficial interest in and to each
Unassigned Contract/ROW shall pass to Buyer at the Closing, and Sellers covenant
and agree to cooperate with Buyer in any lawful and economically reasonable
arrangement to provide Buyer with Sellers’ entire interest in the benefits under
each of the Unassigned Contract/ROWs. Sellers shall exercise or exploit their
respective rights and options under all Unassigned Contract/ROWs to the extent
as reasonably directed by Buyer; provided, that Buyer shall be responsible for
any liability incurred by any Seller pursuant to such direction. Buyer shall
accept and be responsible for the burdens and perform the obligations under such
Unassigned Contract/ROWs as subcontractor of Sellers, to the extent that such
burdens and obligations would have constituted an Assumed Liability if such
Unassigned Contract/ROW had been transferred to Buyer at the Closing. Sellers
shall use Reasonable Efforts after the Closing to obtain all necessary consents
to transfer and assign all Unassigned Contract/ROWs. Unassigned Contract/ROWs
shall not be deemed to be Assigned Contracts unless and until Sellers obtain
such consents to transfer. In the event the other party(ies) to an Unassigned
Contract/ROW subsequently consent to the assignment of such Unassigned
Contract/ROW to Buyer, Buyer shall thereupon agree to assume and perform all
liabilities and the obligations arising thereunder after the date of such
consent, at which time such Unassigned Contract/ROW shall be deemed a Purchased
Property, without the payment of further consideration, and the obligations so
assumed thereunder shall be deemed Assumed Liabilities. Sellers shall indemnify,
defend and hold the Buyer Indemnities harmless from all Damages to the extent
arising from or related to any Unassigned Contract/ROW to the extent Buyer is
prevented from receiving Sellers’ entire beneficial interest in and to the
Unassigned Contract/ROW; provided such Obligation to indemnify, defend and hold
the Buyer Indemnities harmless shall not exceed an amount equal to the Purchase
Price less the amount paid by Sellers, if any, pursuant to Section 14.1(a).
ARTICLE VI
ALLOCATION OF PROCEEDS AND PURCHASE PRICE
     6.1 Proceeds from Operations. All proceeds attributable to the operation,
ownership, use or maintenance of or otherwise relating to the Purchased Property
or the Business prior to the Effective Time shall be the property of Sellers and
to the extent received by Buyer or its Affiliates, Buyer shall promptly and
fully disclose, account for and transmit the same to Sellers. Except as
expressly provided otherwise
Purchase and Sale Agreement
Page 16 of 47

 



--------------------------------------------------------------------------------



 



elsewhere herein or the Related Agreements, all proceeds attributable to the
operation, ownership, use, or maintenance of or otherwise relating to the
Purchased Property or the Business from and after the Effective Time shall be
the property of Buyer and to the extent received by Sellers or their Affiliates,
Sellers shall promptly and fully disclose, account for and transmit the same to
Buyer.
     6.2 Purchase Price Allocation. Buyer and Sellers shall, at least three
(3) days prior to the Closing Date, agree to allocate the Purchase Price (plus
other capitalized costs and any allocation for any agreements described in line
6 of IRS Form 8594, to the extent required under the Code) among the Purchased
Property (including the assets held by Pride Products) as set forth in
Schedule 6.2, which will represent a reasonable determination in good faith of
the fair market value of the Purchased Property (including the assets held by
Pride Products). Sellers and Buyer agree (i) to report the federal, state and
local income and other Tax consequences of the transactions contemplated herein,
and in particular to report the information required by Section 1060(b) of the
Code on IRS Form 8594 in a manner consistent with such allocation and (ii) not
to take any position inconsistent therewith upon examination of any Tax Return,
in any refund Claim, in any litigation, investigation or otherwise, unless
required by applicable Laws or with the consent of the other Party.
     6.3 Lease and Rental Payments. Lease and rental expenses payable pursuant
to the terms of any Assigned Contracts that are lease or rental agreements shall
be pro-rated between Buyer, on the one hand, and Sellers, on the other hand,
based upon the number of days during the applicable lease or rental period each
Party was entitled to the use of the equipment or property subject to such lease
or rental agreement. The Purchase Price shall be increased by an amount equal to
any such lease or rental payments paid by Sellers attributable to the period
from and after the Effective Time. The Purchase Price shall be reduced by an
amount equal to any such lease or rental payments payable by Buyer attributable
to the period prior to the Effective Time. In the event the amount of any such
lease or rental payment cannot be ascertained on the Closing Date, the
pro-ration made on the Closing Date shall be made on the basis of the preceding
lease or rental period, and to the extent that such pro-ration may be
inaccurate, Sellers and Buyer agree and covenant to make such payment to the
other Party promptly upon receipt of the lease or rental statements for each
such agreement as is necessary to properly allocate such lease or rental
payments on a pro-rated basis between Sellers and Buyer as of the Effective
Time.
ARTICLE VII
UTILITIES
     7.1 Utilities. To the extent utilities have not been placed in Buyer’s name
as of the Effective Time, charges and credits for water, electricity, sewage,
gas and all other utilities shall be adjusted and apportioned between Sellers
and Buyer through the Effective Time. To the extent such amounts are estimated
on the Closing Date and such prorations are inaccurate, Sellers and Buyer agree
to make such payment to the other after such amounts are correctly computed as
is necessary to allocate such charges properly between Sellers and Buyer as of
the Closing Date. If Buyer receives invoices for utilities for any period of
time prior to the Effective Time, Buyer will promptly forward the invoices to
Sellers for payment. Likewise, if Sellers receive invoices for utilities for any
period of time on or after the Effective Time, Sellers will promptly forward the
invoices to Buyer for payment. If new utility connections or meters are required
for Buyer’s assumption of utility services, the cost shall be borne by Buyer.
After the Closing, Buyer shall promptly place in its own name all utilities
associated with the Purchased Property.
ARTICLE VIII
TAXES AND RELATED MATTERS
     8.1 Cooperation. Buyer and Sellers agree to furnish, or cause to be
furnished, to each other, upon request, as promptly as practicable, such
information and assistance relating to the Purchased
Purchase and Sale Agreement
Page 17 of 47

 



--------------------------------------------------------------------------------



 



Property, the Business or Pride Products as is reasonably necessary for the
filing of all Tax Returns, the preparation for any audit by any taxing
authority, and the prosecution or defense of any Proceeding relating to any
Taxes. Sellers and Buyer shall cooperate with each other in the conduct of any
audit or other Proceeding related to Taxes involving the Purchased Property, the
Business or Pride Products and each shall execute and deliver such documents as
are necessary to carry out the intent of this ARTICLE VIII.
     8.2 Property Taxes. All real estate, ad valorem and personal property Taxes
shall be pro-rated between Buyer, on the one hand, and Sellers, on the other
hand, as of the Closing Date regardless of when such general property Taxes are
actually billed and payable. Such proration shall be based upon the number of
days during the applicable tax period each Party owned the Purchased Property
subject to such tax. At the Closing, Sellers’ portion of such general property
Taxes attributable to the period prior to the Effective Time shall be deducted
from the Purchase Price to be paid to Sellers to the extent such general
property Taxes are payable after the Closing. At the Closing, Buyer’s portion of
such general property Taxes attributable to the period after the Effective Time
shall be added to the Purchase Price to be paid to Sellers to the extent such
general property Taxes are paid by Sellers on or before the Closing. Buyer shall
actually pay to the taxing authority all general property Taxes for the year of
the Closing which are payable after the Closing. In the event the amount of any
such general property Taxes cannot be ascertained as of the Closing Date, the
pro-ration made as of the Closing Date shall be made on the basis of the
preceding year Taxes, and to the extent that such pro-ration may be inaccurate,
Sellers and Buyer agree to make such payment to the other after the tax
statements have been received as is necessary to allocate such general property
Taxes properly between Sellers and Buyer as of the Closing Date.
     8.3 Income Taxes. Notwithstanding anything in this Agreement to the
contrary, Sellers shall be responsible for all income and capital gains Taxes,
franchise Taxes and all other Taxes based on overall gross or net income of
Sellers resulting from the sale of the Purchased Property, including any deemed
sale of the assets held by Pride Products. All income and franchise Taxes
attributable to Pride Products for Pre-Closing Tax Periods shall remain the
responsibility of Sellers, and all deductions, credits and refunds pertaining to
said Taxes, no matter when received, shall belong to Sellers. All income and
franchise Taxes attributable to Pride Products for Post-Closing Tax Periods
shall be the responsibility of Buyer.
     8.4 Transfer Taxes. Buyer shall pay and be responsible for any applicable
transfer Taxes incurred in connection with the purchase and sale of the
Purchased Property, including any federal, state or local sales, use, or excise
Taxes, documentary transfer Taxes, realty transfer Taxes and charges or fees
with respect to the transfer of real property or to the recordation of documents
(excluding release of Lien documents) necessary for the transfer of real
property that may be required for the transfer of the Purchased Property from
Sellers to Buyer, whether levied on Sellers or Buyer. Buyer shall be responsible
for, and will file all necessary Tax Returns and other documentation with
respect to all such Taxes and remit, upon the request of Sellers, copies of the
portions of such returns relevant to this Agreement and any necessary
documentation to Sellers.
     8.5 Confidential Tax Information. Notwithstanding anything in this
Agreement to the contrary, neither Party shall be required at any time to
disclose to the other Party, or to any other Person, absent legal constraint,
any Tax Return or other confidential Tax information.
     8.6 Deferred Like-Kind Exchange Cooperation. If so requested by a Party,
the other Party shall, at no cost or obligation to such other Party, cooperate
in structuring and completing all or a portion of this transaction so as to
effect a disposition of “relinquished property” in connection with a multiple
party deferred like-kind exchange pursuant to Section 1031 of the Code. In
particular, Buyer hereby consents to the assignment of an interest in the
Purchased Property to a “qualified intermediary” prior to
Purchase and Sale Agreement
Page 18 of 47

 



--------------------------------------------------------------------------------



 



the Closing hereunder and the assignment by Sellers to such “qualified
intermediary” of Sellers’ right to receive the Purchase Price hereunder. The
terms “qualified intermediary,” and “relinquished property” as used herein shall
have the meanings ascribed to them in Treasury Regulations Section 1.1031(k)-1.
The requesting Party agrees to indemnify and hold harmless the other Party from
any costs, expenses and Claims relating to its cooperation arising out of a
like-kind exchange of the requesting Party, which indemnity shall survive the
Closing. Nothing in this Section 8.6 is intended to relieve any Party from its
obligations hereunder.
     8.7 Other Taxes. Except as provided pursuant to Sections 8.2, 8.3 and 8.4,
Sellers shall be liable for all Taxes with respect to the Business, Pride
Products and the Purchased Property for Pre-Closing Tax Periods and Buyer shall
be liable for all Taxes with respect to the Business, Pride Products and the
Purchased Property for Post-Closing Tax Periods; provided, however, Sellers
shall be liable for all Taxes with respect to the Retained Inventory.
ARTICLE IX
SELLERS’ REPRESENTATIONS
     Sellers, jointly and severally, represent and warrant to Buyer as of the
date hereof the following:
     9.1 No Brokers. Sellers have not incurred any Obligation, contingent or
otherwise, nor made any agreement with respect to any broker or finder’s fees
arising out of or in any way related to the transactions contemplated by this
Agreement for which Buyer will be in any way liable.
     9.2 Organization.
          (a) Pride Company is a limited partnership duly organized, validly
existing and in good standing under the Laws of the State of Delaware and is
duly qualified to carry on business in the State of Texas.
          (b) Pride Refining is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Texas and is duly qualified
to carry on business in the State of Texas.
          (c) Pride Marketing is a limited liability company, duly organized,
validly existing and in good standing under the Laws of the State of Texas and
is duly qualified to carry on business in the State of Texas.
     9.3 Power and Authority. Each Seller has the power and authority necessary
to enter into and perform this Agreement and the transactions contemplated
hereby.
     9.4 Authorization and Enforceability. The execution, delivery, and
performance by each Seller of this Agreement and the consummation of the
transaction contemplated hereby have been duly authorized by all requisite
action on the part of each Seller. This Agreement has been duly executed and
delivered on behalf of each Seller, and, at the Closing, all documents and
instruments required hereunder to be executed and delivered by each Seller shall
have been duly executed and delivered by each such Seller. This Agreement does,
and such documents and instruments shall, constitute legal, valid and binding
Obligations of each Seller party thereto enforceable in accordance with their
terms, subject, however, to the effect of bankruptcy, insolvency,
reorganization, moratorium and similar Laws from time to time in effect relating
to the rights and remedies of creditors, as well as to general principles of
equity (regardless of whether such enforceability is considered in a Proceeding
in equity or at law).
Purchase and Sale Agreement
Page 19 of 47

 



--------------------------------------------------------------------------------



 



     9.5 Investment Company Act; PUHCA. No Seller is (1) an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended or (2) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended or (3) a “foreign
person” within the meaning of Section 1445 of the Code.
     9.6 Violations of Law. Except as set forth in Schedule 9.6, to Sellers’
Knowledge, Sellers are not in violation of any Law in connection with their
ownership, use or operation of the Purchased Property or the Business, except
for such violations as would not have a Material Adverse Effect.
     9.7 Taxes. There are no Liens for unpaid Taxes on, pending against or, to
Sellers’ Knowledge, threatened against the Purchased Property or the assets of
Pride Products, other than Liens for Taxes not yet due and payable. Neither the
IRS nor any other Governmental Authority is asserting or, to Sellers’ Knowledge,
threatening to assert against Sellers, Pride Products or any of their Affiliates
any deficiency or Claim for additional Taxes or any adjustment of Taxes that
could result in the placing of a Tax Lien upon the Purchased Property or the
assets of Pride Products. Each of the Sellers, Pride Products and their
respective Affiliates have filed (or will cause to be filed on or before the
Closing Date) all Tax Returns relating to the Business and Purchased Property
that are required to be filed on or before the Closing Date, and such Tax
Returns are (and will be) true, correct and complete in all material respects
and were (and will be) prepared in conformity with all applicable Laws, and each
of the Sellers, Pride Products and their respective Affiliates have paid (or
will pay when due) all Taxes relating to the Business and the Purchased Property
whether or not shown as due on such Tax Returns that are due, or claimed to be
due by any Governmental Authority, and are attributable to any taxable period or
portion thereof that ends on or before the Closing Date except for amounts being
contested in good faith by appropriate Proceedings. Buyer will not be liable, as
a result of the transactions contemplated by this Agreement, for Taxes of
Sellers or Pride Products relating to the Business or the Purchased Property for
any Pre-Closing Tax Period whether by Law, contract or otherwise except to the
extent expressly provided in this Agreement or the Related Agreements. None of
the Assumed Liabilities nor any liability of Pride Products includes: (i) an
obligation to make a payment to any Person under any Tax allocation or
Tax-sharing agreement; (ii) an obligation to pay the Taxes of any Person as a
transferee or successor, by contract or otherwise, including an obligation under
Treasury regulations Section 1.1502-6 (or any similar provision of state, local
or foreign Law); (iii) an obligation under any record retention, transfer
pricing, closing or other agreement or arrangement with any Governmental
Authority that will survive the Closing or impose any liability on Buyer or
Pride Products after the Closing; or (iv) an obligation under any and all
agreements, contracts, arrangements and plans to indemnify, gross-up or
otherwise compensate any Person, in whole or in part, for any excise Tax under
Section 4999 of the Code that is imposed on such Person or any other Person.
Other than the Partnership Interests, none of the Purchased Property nor any
asset held by Pride Products includes any stock, partnership interests, limited
liability company interests, legal or beneficial interests or any other equity
interests in or of any Person, and none of the Purchased Property or the assets
held by Pride Products is subject to any Tax partnership agreement or provisions
requiring a partnership income Tax Return to be filed under Subchapter K of
Chapter 1 of Subtitle A of the Code. Pride Products is, and at all times prior
to the Closing has been since its formation, classified as a disregarded entity
for U.S. federal Tax purposes.
     9.8 Permits. To Sellers’ Knowledge, (i) Schedule 9.8 contains a true and
complete list of Sellers’ material Permits used in connection with the Purchased
Property or the Business as of the date of this Agreement, (ii) the Permits set
forth in Schedule 9.8 are all of the Permits which are necessary for the
operation of the Business as of the date of this Agreement, except for such
Permits in which the failure to possess would not, individually or in the
aggregate, have a Material Adverse Effect, and (iii) Sellers have performed all
Obligations required to be performed by them to date under the Permits set forth
in
Purchase and Sale Agreement
Page 20 of 47

 



--------------------------------------------------------------------------------



 



Schedule 9.8, and are not in default under any Obligation of any such Permits,
except for such Obligations as would not have a Material Adverse Effect.
     9.9 Necessary Assets. To Sellers’ Knowledge and except for the Excluded
Assets, the Purchased Property constitutes all of the material properties and
assets necessary for the operation of the Tanks, Pipelines, and Terminals and
the Business as they are currently operated; provided, however, that Sellers
make no representation or warranty in this Section 9.9 regarding the value,
quality or condition of any of the Purchased Property. Additionally, the
Refinery Equipment does not constitute all of the equipment previously used by
Sellers in the operation of the Refinery.
     9.10 Legal Proceedings. Except as set forth in Schedule 9.10, (a) there are
no Proceedings pending or, to Sellers’ Knowledge, threatened to which Sellers or
Pride Products is (or to Sellers’ Knowledge is threatened to be made) a party
and which directly or indirectly relates to the Purchased Property or the
Business or seeks to prevent or make illegal the consummation by Sellers of the
transactions contemplated by this Agreement, and (b) there are no material
orders, writs, judgments, stipulations, injunctions, decrees, determinations,
awards or other decisions of any Governmental Authority, or any arbitrator or
mediator, outstanding against Sellers or Pride Products pertaining to any
portion of the Purchased Property.
     9.11 Debt and Long-term Liabilities. As of the Closing, the Purchased
Property will be free and clear of any outstanding debt and all long-term
liabilities which would be recorded under generally accepted accounting
principles except for environmental Obligations expressly assumed by Buyer
hereunder.
     9.12 Consents and Preferential Purchase Rights.
          (a) Other than with respect to (i) obtaining the consents or waivers
set forth in Schedule 9.12(a) and (ii) as is otherwise expressly set forth in
this Agreement and in the Related Agreements, no consent, approval of or by, or
filing with or notice to any Person is required to be obtained with respect to
Sellers or any of their Affiliates in connection with the execution, delivery or
enforceability of this Agreement, the Related Agreements or the consummation of
the transactions contemplated hereby and thereby, except where the failure to
obtain such consent or approval, make such filing or give such notice would not
have a Material Adverse Effect on the Purchased Property or the Business.
          (b) There are no preferential purchase rights or options or other
rights that are held by any Person to purchase or acquire any interest in the
Purchased Property that shall be triggered or become operative as a result of
the execution of this Agreement or the consummation of the transactions
contemplated hereby, except as would not have a Material Adverse Effect.
     9.13 No Breach, Conflict. Subject to obtaining the consents and waivers
referred to in Section 9.12(a), the execution, delivery and performance of this
Agreement, the Related Agreements and the consummation of the transactions
contemplated hereby and thereby and the compliance by Sellers with the
provisions hereof and thereof does not and will not (i) violate or conflict
with, or result in a breach of, any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in termination of, or accelerate the performance required by,
or result in the creation of any Lien upon the Purchased Property under any of
the terms, conditions or provisions of the Organizational Documents of Sellers
or Pride Products or under any contract or agreement to which Sellers or Pride
Products is a party, or by which the Purchased Property are otherwise bound, or
(ii) violate any applicable Law to which Sellers or Pride Products is subject,
or by which Sellers, Pride Products or their assets or properties may be bound,
except in each case where such
Purchase and Sale Agreement
Page 21 of 47

 



--------------------------------------------------------------------------------



 



violation, conflict, breach, default, termination or acceleration or Lien would
not have a Material Adverse Effect.
     9.14 Financial Statements. Schedule 9.14 sets forth the following financial
statements (collectively the “Financial Statements”):
          (a) audited balance sheet and statements of income, changes in partner
equity and cash flow as of and for the fiscal years ended December 31, 2003,
2004 and 2005 for Pride Company;
          (b) unaudited balance sheet and statements of income, changes in
partner equity and cash flow as of and for the five (5) months ended May 31,
2006 for Pride Company (the “Most Recent Financial Statements”).
The Financial Statements (including the notes thereto) have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, present fairly the financial condition of Sellers as of such
dates and the results of operations of Sellers for such periods, are correct and
complete in all respects, and are consistent with the books and records of
Sellers, except as would not have a Material Adverse Effect; provided, however,
that the Most Recent Financial Statements (i) are subject to normal year-end
adjustments (which will not be material individually or in the aggregate) and
lack footnotes and other presentation items and (ii) do not consolidate ABQ
Aviation LLC.
     9.15 Title. Sellers have good and indefeasible title to and ownership of
all of the Purchased Property, except for Purchased Property sold, consumed or
otherwise disposed of prior to the Effective Time in the ordinary course of
business and consistent with past practices, free and clear of any Liens, other
than Permitted Encumbrances.
     9.16 Real Properties.
          (a) Schedule 2.1(f) sets forth a complete and correct list of all the
Real Property used or held for use in the Business. No portion of the Real
Property is leased by or to Sellers, except as provided pursuant to
Schedule 9.16(a).
          (b) To Sellers’ Knowledge, all water, sewer, gas, electric, telephone
and drainage facilities and all other utilities necessary for the Business are
adequately available to service the Real Property as presently used by Sellers.
          (c) To Sellers’ Knowledge, the Real Property has access to a public
street adjoining the Real Property, and such access is not dependent upon any
land or other real property interest that is not included in the Real Property.
          (d) Sellers have no Knowledge of any pending or contemplated special
assessment or reassessment of any parcel included in the Real Property that
would result in a material increase in the real property Taxes with respect to
such parcel excluding any reassessment of the parcels included in the Real
Property related to the transactions contemplated by this Agreement.
          (e) There are no pending, or to Sellers’ Knowledge, threatened
condemnation or eminent domain proceedings or contemplated sales in lieu
thereof, involving a partial or total taking of any of the Real Property.
Purchase and Sale Agreement
Page 22 of 47

 



--------------------------------------------------------------------------------



 



     9.17 Commitments. Schedule 9.17 contains an accurate and complete list of
all Contracts to which Sellers, Pride Products or any of their Affiliates are a
party and which are related Primarily to the Business, but not otherwise listed
in Schedule 2.4, and that require total payments to or by Sellers, Pride
Products or any of their Affiliates of at least Fifty Thousand Dollars ($50,000)
annually or Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate
relating to the Business or by which any of the Purchased Properties are bound
(such Contracts, including the Assigned Contracts, are collectively the
“Commitments”). Sellers have delivered to Buyer accurate and complete copies of
all Assigned Contracts, together with all amendments thereto, to the extent in
Sellers’ possession or control. There are no oral Assigned Contracts and no oral
terms or conditions to any Assigned Contracts, except for rack sales conducted
in the ordinary course of business. The Purchased Property is not subject to any
leasehold interests except for the leases identified and set forth in Schedules
2.1(j) and 9.16(a) and excluding leases for miscellaneous office equipment
incurred in the ordinary course of business. Each Commitment is in full force
and effect and is a legal, valid and binding obligation of the Seller party
thereto, enforceable against such Seller in accordance with its terms (and to
Sellers’ Knowledge, against each counterparty thereto), except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
generally and general principles of equity (regardless of whether enforceability
is considered in a proceeding at law or in equity). Except as specified in
Schedule 9.17, Sellers are not, nor, to Sellers’ Knowledge, is any other party
thereto, in default under any of the Commitments where such defaults would
result in a Material Adverse Effect on the Purchased Property or the Business.
Except as specified in Schedule 9.17, Sellers have not received written notice
of any actual or threatened cancellation or termination of any Commitment from
any party thereto. Sellers shall be permitted to supplement and amend
Schedule 9.17 prior to the Closing with Commitments to which Sellers have
entered in the normal course of business during the Interim Period.
     9.18 Environmental Matters. The sole representations and warranties of
Sellers with respect to environmental matters are set forth in this
Section 9.18. To the extent representations and warranties in other sections of
this Agreement also could apply to environmental matters, including matters
related to, arising under or concerning Environmental Laws, such representations
and warranties shall be construed for all purposes to exclude all environmental
matters and to apply to matters other than environmental matters. To Sellers’
Knowledge and except as set forth in Schedule 9.18:
          (a) Neither Sellers nor any prior owner of the Purchased Property or
operator of the Business has caused or permitted the generation, use, treatment,
storage or disposal of Hazardous Materials at or on any of the Purchased
Property in violation of applicable Environmental Laws, except as would not
reasonably be expected to have an Environmental Material Adverse Effect.
          (b) With respect to the current operation of the Purchased Property
and the Business, Sellers and Pride Products are in compliance with applicable
Environmental Laws, except for such non-compliance that would not reasonably be
expected to have an Environmental Material Adverse Effect.
          (c) Schedule 9.8 includes all Environmental Permits necessary to
operate the Purchased Property and the Business in the manner they are currently
operated, all such Environmental Permits have been duly obtained or filed and
are in full force and effect, and Sellers and Pride Products are in compliance
with such Environmental Permits, except for such non-compliance that would not
reasonably be expected to have an Environmental Material Adverse Effect. The
current operation of the Purchased Property and the Business do not provide a
basis for revocation or suspension of any Environmental Permit related to the
operation of the Purchased Property or the Business.
Purchase and Sale Agreement
Page 23 of 47

 



--------------------------------------------------------------------------------



 



          (d) There are no Proceedings pending or threatened against Sellers or
Pride Products that are based upon or arise under any Environmental Law and that
relate to the Purchased Property or the Business.
          (e) Except as would not reasonably be expected to have an
Environmental Material Adverse Effect, there are no Environmental Liabilities
pending or threatened by or before any court or any other Governmental Authority
directed against Sellers or Pride Products relating to the operation of the
Purchased Property or the Business that pertain or relate to (i) any Remedial
Actions under any applicable Environmental Law, (ii) violations by Sellers or
Pride Products of any Environmental Law, or (iii) personal injury or property
damage Claims relating to a Release of Hazardous Materials.
          (f) None of the Purchased Property is encumbered by a Lien arising or
imposed under Environmental Laws.
          (g) Except for materials referred to in Section 17.1, there are no
Hazardous Materials present in or on the soil, sediments, surface water or
ground water on, under or from or migrating from any of the Real Property or
Rights-of-Way in amounts that are reasonably likely to give rise to an
Obligation to conduct a Remedial Action.
          (h) Sellers have made available to or provided Buyer with true,
accurate and complete copies of all of Sellers’ Integrity Management Plans,
Operator Qualifications, Public Awareness (API 1162), Spill Prevention Control &
Countermeasures, Facility Response Plans, pipeline test reports (including
hydro-test and in-line inspection reports), Railroad Commission/DOT Inspection
reports and Operation, Maintenance and Emergency Manuals.
          (i) Sellers and Pride Products have made available to or provided
Buyer with copies of reports in their possession reflecting the Environmental
Conditions of the Purchased Property.
          (j) There is no Ongoing Remedial Work at or on any of the Purchased
Property.
          (k) Pride Products has not disposed of, or arranged for the
transportation, treatment, storage, recycling or disposal of, any Hazardous
Materials at any Third Person treatment, storage, disposal or recycling
facility.
          (l) There are no underground storage tanks or associated piping (“UST
Systems”) present on or at any of the Purchased Property and any UST Systems
previously present on or at any of the Purchased Property were removed in
accordance with all applicable Laws including federal underground storage tank
regulations.
          (m) Schedule 9.18(m) sets forth certain waste disposal, releases,
fires and incidents that have occurred at the Refinery Real Property that may
have impacted the Purchased Property. No Remedial Actions would be required on
the Purchased Property as a result of the waste disposal, releases, fires or
incidents set forth on Schedule 9.18(m). The disclosure of the matters set forth
in Schedule 9.18(m) shall not modify, qualify, or expand the obligations assumed
by Buyer pursuant to Section 3.6 (Assumed Liabilities).
Purchase and Sale Agreement
Page 24 of 47

 



--------------------------------------------------------------------------------



 



     9.19 Pride Products.
          (a) Pride Products is a general partnership duly organized and validly
existing under the Laws of the State of Texas and is duly qualified to carry on
business in the State of Texas. Pride Products has all necessary partnership
power and authority to own, lease and operate its properties and conduct its
business as it is currently being conducted. As of the Closing, Pride Products
shall not own, directly or indirectly, any interest in any corporation,
partnership, joint venture or other entity.
          (b) True, correct and complete copies of the partnership agreement and
all other Organizational Documents of Pride Products have been delivered to
Buyer prior to the date hereof.
          (c) Pride Company and Pride Marketing are the sole record and
beneficial partners of Pride Products. Pride Company and Pride Marketing own the
Partnership Interests free and clear of any Liens, voting agreements, voting
trusts or other encumbrances. The Partnership Interests have been duly
authorized and validly issued. Pride Products does not have outstanding any
convertible securities, options, warrants, contracts, commitments, agreements,
understandings, arrangements or restrictions by which it is bound to issue any
additional partnership interests. Pride Products is not subject to any
Obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any ownership interest in Pride Products. There are no statutory or
contractual preemptive rights or rights of refusal with respect to the issuance
of additional partnership interests in Pride Products.
          (d) The Partnership Interests are not evidenced by certificates.
          (e) Except as set forth in Schedule 9.19(e), Pride Products is not the
record or beneficial owner of any assets whatsoever other than the Magellan
Contract and rights directly related thereto.
          (f) Except as set forth in Schedule 9.19(e), Pride Products does not
have, and since the date of its formation has not had, any direct or indirect
Obligations for any Contract(s) other than the Magellan Contract.
          (g) Pride Products does not have, and since the date of its formation
has not had, any full time, part time or contract employees.
          (h) Pride Company and Pride Marketing represent and warrant that
neither has any Claim, demand, cause of action, complaint or other liability
against Pride.
          (i) No consent is required for the transfer or assignment of the
Partnership Interests to Buyer as contemplated by this Agreement.
     9.20 Magellan Contract.
          (a) Sellers have delivered to Buyer an accurate and complete copy of
the Magellan Contract, together with all amendments thereto. There are no oral
terms to the Magellan Contract.
          (b) The Magellan Contract is in full force and effect and is a legal,
valid and binding obligation of Pride Products, enforceable against Pride
Products in accordance with its terms (and to Sellers’ Knowledge, against each
counterparty thereto), except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the
Purchase and Sale Agreement
Page 25 of 47

 



--------------------------------------------------------------------------------



 



enforcement of creditors’ rights generally and general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity).
          (c) Pride Products is not, nor to Sellers’ Knowledge, is any other
party thereto, in default under the Magellan Contract where such defaults would
result in a Material Adverse Effect on the Purchased Property or the Business.
          (d) Neither Pride Products nor the Sellers have received written
notice of any actual or threatened cancellation or termination of the Magellan
Contract from any party thereto.
          (e) The execution and delivery of this Agreement by Sellers and the
performance and consummation by Sellers of the transactions contemplated herein
will not violate or conflict with, or result in a breach of, any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in termination of, or
accelerate the performance required by the Magellan Contract.
          (f) To Sellers’ Knowledge, no event has occurred or circumstance
exists that would reasonably be expected to contravene, conflict with or result
in a breach of, or give any Person the right to declare a default or exercise
any remedy under the Magellan Contract.
          (g) To Sellers’ Knowledge, no event has occurred or circumstance
exists that would reasonably be expected to prevent Buyer from renewing and
extending the term of the Magellan Contract pursuant to its terms provided that
Buyer performs under the Magellan Contract consistent with the performance of
Pride Products since January 1, 2006.
     9.21 Magellan Lease.
          (a) Sellers have delivered to Buyer an accurate and complete copy of
the Magellan Lease, together with all amendments thereto. There are no oral
terms to the Magellan Lease.
          (b) The Magellan Lease is in full force and effect and is a legal,
valid and binding obligation of Pride Company, enforceable against Pride Company
in accordance with its terms (and to Sellers’ Knowledge, against each
counterparty thereto), except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally and general principles
of equity (regardless of whether enforceability is considered in a proceeding at
law or in equity).
          (c) Pride Company is not, nor to Sellers’ Knowledge, is any other
party thereto, in default under the Magellan Lease where such defaults would
result in a Material Adverse Effect on the Purchased Property or the Business.
          (d) Sellers have not received written notice of any actual or
threatened cancellation or termination of the Magellan Lease from any party
thereto.
          (e) The execution and delivery of this Agreement by Sellers and the
performance and consummation by Sellers of the transactions contemplated herein
will not violate or conflict with, or result in a breach of, any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in termination of, or
accelerate the performance required by the Magellan Lease.
Purchase and Sale Agreement
Page 26 of 47

 



--------------------------------------------------------------------------------



 



          (f) To Sellers’ Knowledge, no event has occurred or circumstance
exists that would reasonably be expected to contravene, conflict with or result
in a breach of, or give any Person the right to declare a default or exercise
any remedy under the Magellan Lease.
     9.22 Employee Benefit Plans. No event has occurred and no condition exists
with respect to any Employee Benefit Plan that will subject Buyer or the
Purchased Property subsequent to the Closing to any Tax, Lien or Loss under
applicable Laws.
     9.23 Labor Relations. Except as would not have a Material Adverse Effect,
there is no labor strike, stoppage, lockout or dispute or material slowdown
pending or, to Sellers’ Knowledge, threatened by Persons employed in connection
with the Business. Neither Sellers nor Pride Products is a party to or bound by
any collective bargaining agreement with any labor organization.
     9.24 Bankruptcy.
          (a) There are no bankruptcy, reorganization or arrangement proceedings
pending against, being contemplated by, or to Sellers’ Knowledge, threatened
against Sellers or Pride Products.
          (b) To Sellers’ Knowledge, all Obligations of Sellers and any of its
Affiliates under (i) the Third Amended and Restated Joint Plan of Reorganization
of Pride Companies, L.P. and Pride Refining, Inc., as amended and modified,
(ii) the Findings of Fact, Conclusions of Law and Order Confirming The Debtors’
Third Amended and Restated Plan of Reorganization, As Modified entered on
January 11, 2002, and (iii) the Bankruptcy Code, each with respect to (A) Case
No. 01-10041-RLJ-11 In re Pride Companies, L.P. and (B) Case No. 01-10043-RLJ-11
In re Pride Refining, Inc., in the United States Bankruptcy Court for the
Northern District of Texas, Abilene Division, have been fully and completely
satisfied or discharged and no other Obligations are outstanding.
     9.25 Purchased Intellectual Property. To Sellers’ Knowledge and except as
set forth in Schedule 9.25 (a) there are no outstanding written assignments,
grants, licenses, encumbrances, obligations or agreements, either written, oral
or implied, with respect to the Purchased Intellectual Property inconsistent
with this Agreement, (b) Sellers are aware of no Person or entity other than the
Parties hereto having any claim of ownership to the Purchased Intellectual
Property, and (c) the Purchased Intellectual Property does not materially
infringe or constitute a material misappropriation of the rights of any Third
Person and Sellers have no Knowledge of any written claim to that effect.
Sellers assign all Claims and causes of action for any past or present
infringement of the Purchased Intellectual Property to Buyer, and Buyer shall
have the right to recover any Damages for any past or present infringement of
the Purchased Intellectual Property.
     9.26 Pipelines.
          (a) Pride Company is the sole operator and manager of the Pipelines.
          (b) Sellers have delivered or made available to Buyer accurate and
complete copies of all tariffs related to the Pipelines.
          (c) To Sellers’ Knowledge, each Seller and Pride Products is in
compliance with any tariff which is binding upon such Seller or Pride Products,
except as would not have a Material Adverse Effect.
Purchase and Sale Agreement
Page 27 of 47

 



--------------------------------------------------------------------------------



 



          (d) There are no administrative or regulatory Proceedings pending, or
to Sellers’ Knowledge, threatened, against any of the Sellers or Pride Products
the result of which are reasonably likely to materially change, alter, or modify
the rates, charges or fees for transportation services related to the Pipelines
or any other terms and conditions of service currently in effect under the
tariffs currently in effect.
          (e) Each of the Pipelines has been owned by Sellers for a period of
time greater than ten (10) years.
ARTICLE X
BUYER’S REPRESENTATIONS
     Buyer represents and warrants to Sellers as of the date hereof and as of
the Closing Date the following:
     10.1 Independent Investigation.
          (a) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLERS EXPRESSLY
SET FORTH IN ARTICLE IX HEREOF AND ELSEWHERE IN THIS AGREEMENT AND IN THE
RELATED AGREEMENTS, BUYER ACKNOWLEDGES THAT (1) SELLERS ARE SELLING AND BUYER IS
ACQUIRING THE PURCHASED PROPERTY ON AN “AS IS”, “WHERE IS” BASIS, WITHOUT ANY
REPRESENTATIONS AND WARRANTIES CONCERNING THE PURCHASED PROPERTY (EXPRESS,
IMPLIED OR STATUTORY), (2) SELLERS HAVE NOT MADE AND ARE NOT MAKING ANY
REPRESENTATION OR WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY
OR OTHERWISE WITH REGARD TO THE PURCHASED PROPERTY AND SELLERS HAVE EXPRESSLY
DISCLAIMED ANY SUCH WARRANTIES (EXPRESS, IMPLIED OR STATUTORY), AND (3) SELLERS
HAVE NOT AND DO NOT WARRANT DESCRIPTION, VALUE, QUALITY, OR CONDITION OF ANY OF
THE PURCHASED PROPERTY (INCLUDING THE PIPELINES, TANKS, TERMINALS, APPURTENANT
OR ASSOCIATED EQUIPMENT, REFINERY EQUIPMENT OR OTHER REAL OR PERSONAL PURCHASED
PROPERTY LOCATED ON OR INCLUDED IN THE PURCHASED PROPERTY). BUYER FURTHER
ACKNOWLEDGES THAT SELLERS HAVE NOT MADE AND ARE NOT MAKING ANY REPRESENTATION OR
WARRANTY CONCERNING THE PRESENT OR FUTURE VALUE OF THE POSSIBLE INCOME, COSTS OR
PROFITS IF ANY, TO BE DERIVED FROM THE PURCHASED PROPERTY. BUYER HAS MADE
INDEPENDENT INSPECTIONS, ESTIMATES, COMPUTATIONS, REPORTS, STUDIES, AND
EVALUATIONS OF THE PURCHASED PROPERTY AND HAS SATISFIED ITSELF WITH RESPECT TO
THE CONDITION OF THE PURCHASED PROPERTY.
          (b) Buyer acknowledges that portions of the Purchased Property have
been used in the past for the refining, storage, and transportation of refined
petroleum products or crude oil and may have been the subject of one or more
Releases of refined petroleum products or crude oil as a result of its use;
provided, however, the preceding acknowledgement shall not alter, limit,
diminish or impair the representations, warranties, covenants and agreements of
Sellers pursuant to this Agreement and the Related Agreements.
     10.2 Investment. Buyer is acquiring the Purchased Property for its own
benefit and account and not with the intent of distributing fractional undivided
interests thereof as would be subject to regulation by federal or state
securities Laws.
Purchase and Sale Agreement
Page 28 of 47

 



--------------------------------------------------------------------------------



 



     10.3 Evaluation by Buyer. By reason of Buyer’s knowledge and experience in
the evaluation, acquisition and operation of similar properties, Buyer has
evaluated the merits and risks of purchasing the Purchased Property and has
formed an opinion based solely upon Buyer’s knowledge and experience and not
upon the Offering Memorandum or any representations or warranties by Sellers or
any of their representatives other than Sellers’ representations set forth in
ARTICLE IX hereof and elsewhere in this Agreement and in the Related Agreements.
     10.4 Transfer Restrictions. To the extent not provided elsewhere in this
Agreement or the Related Agreements, Buyer assumes the risk of any transfer
restrictions or renegotiation requirements associated with, or the expiration
of, any Rights-of-Way, Permits, franchises, Assigned Contracts or other
agreements applicable to the Purchased Property.
     10.5 Compliance with Laws. Buyer is in compliance with all applicable Laws.
     10.6 Organization. Buyer is a corporation duly formed, validly existing and
in good standing under the Laws of Delaware and at the Closing will be duly
qualified to carry on business in the states in which the ownership of the
Purchased Property requires it to be qualified.
     10.7 No Brokers. Buyer has not incurred any Obligation or liability,
contingent or otherwise, nor has it made any agreement with respect to any
broker or finder’s fees arising out of or in any way related to the transaction
contemplated by this Agreement for which Sellers will be in any way liable.
     10.8 Power and Authority. Buyer has the power and authority necessary to
enter into and perform this Agreement and the transaction contemplated hereby.
     10.9 Authorization and Enforceability. The execution, delivery, and
performance by Buyer of this Agreement and the consummation of the transaction
contemplated hereby have been duly authorized by all requisite action on the
part of Buyer. This Agreement has been duly executed and delivered on behalf of
Buyer, and, at the Closing, all documents and instruments required hereunder to
be executed and delivered by Buyer shall have been duly executed and delivered
by Buyer. This Agreement does, and such documents and instruments shall,
constitute legal, valid and binding obligations of Buyer enforceable in
accordance with their terms, subject, however, to the effect of bankruptcy,
insolvency, reorganization, moratorium and similar Laws from time to time in
effect relating to the rights and remedies of creditors, as well as to general
principles of equity (regardless of whether such enforceability is considered in
a Proceeding in equity or at law).
     10.10 Investment Company Act and PUHCA. Buyer is not (a) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (c) a “foreign
person” within the meaning of Section 1445 of the Code.
     10.11 Consents. Other than with respect to (a) obtaining the consents or
waivers set forth in Schedule 10.11 and (b) as is otherwise contemplated in this
Agreement and in the Related Agreements, to Buyer’s Knowledge, no consent,
approval of or by, or filing with or notice to any other Person is required to
be obtained with respect to Buyer or any of its Affiliates in connection with
the execution, delivery or enforceability of this Agreement, the Related
Agreements or the consummation of the transactions contemplated hereby and
thereby, except where the failure to obtain such consent or approval, make such
filing or give such notice would not have a material adverse effect on the
ability of Buyer to perform its obligations hereunder and to consummate the
transactions contemplated hereby.
Purchase and Sale Agreement
Page 29 of 47

 



--------------------------------------------------------------------------------



 



     10.12 No Breach, Conflict. Subject to obtaining the consents and waivers
set forth in Schedule 10.11, the execution, delivery and performance of this
Agreement, the Related Agreements and the consummation of the transactions
contemplated hereby and thereby and the compliance by Buyer with any of the
provisions hereof and thereof does not and will not (a) violate or conflict
with, or result in a breach of, any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in termination of, or accelerate the performance required by,
or result in the creation of any Lien upon any of the assets or properties of
Buyer or any of its Affiliates under any of the terms, conditions or provisions
of the Organizational Documents of Buyer or any of its Affiliates or under any
contract or agreement to which Buyer or any of its Affiliates is a party, or by
which any of their respective properties or assets is otherwise bound, or
(b) violate any applicable Law to which Buyer or any of its Affiliates is
subject, or by which Buyer or any of its Affiliates or their respective assets
or properties may be bound, except in each case where such violation, conflict,
breach, default, termination or acceleration or Lien would not have a material
adverse effect on the ability of Buyer to perform its obligations hereunder and
to consummate the transactions contemplated hereby.
     10.13 No Knowledge of Misrepresentations. Buyer has no Knowledge that any
representation or warranty of Sellers in this Agreement is not true and correct
in all material respects as of the date given that has not been discussed with
Sellers by Buyer’s counsel.
ARTICLE XI
PRE-CLOSING COVENANTS OF SELLERS AND BUYER
     11.1 General. Sellers and Buyer will each use their respective Reasonable
Efforts to take all actions and to do all things necessary, proper or advisable
to consummate, make effective and comply with all of the terms of this Agreement
and the transactions contemplated hereby (including satisfaction, but not
waiver, of the conditions precedent set forth Section 5.1).
     11.2 Operation of the Business. During the Interim Period, Sellers shall
conduct the Business (including conducting maintenance and repairs) in the
ordinary course of business consistent with past practices. Subject to
compliance with applicable Law, Sellers will during the Interim Period
(a) confer on a regular and frequent basis with one or more representatives of
Buyer to report on the general status of the Purchased Property and the Business
and (b) promptly provide to Buyer or its representatives copies of all filings
made with any Governmental Authority during such period. Sellers shall operate
the Business and the Purchased Property in material compliance with all
applicable Laws.
     11.3 Preservation of the Business and Purchased Property. Sellers will use
all commercially reasonable efforts to maintain the Business and Purchased
Property substantially intact consistent with past practices, including their
present operations, physical facilities, working conditions and relationships
with suppliers, customers and Employees and will not take any action that would
reasonably be expected to detrimentally affect the Business or Purchased
Property. With respect to repairs and replacements that become necessary during
the Interim Period, Sellers shall repair or replace (with similar grade, quality
and condition) Purchased Property with reasonable promptness consistent with
Sellers’ operation of the Purchased Property or conduct of the Business prior to
the date hereof. Without limiting the generality of the preceding sentence,
Sellers shall make repairs in accordance with past practices related to the hail
storm damage incurred during May, 2006 at the Terminal located in Abilene, Texas
or at Sellers’ option deliver to Buyer all related insurance proceeds received
by Sellers.
     11.4 Notice of Developments. Sellers will give prompt written notice to
Buyer of any developments occurring after the date of this Agreement which
cause, or reasonably could be expected to cause, any of the representations and
warranties in ARTICLE IX to be inaccurate as of the date of this Agreement or
the Closing Date. Buyer will give prompt written notice to Sellers of any
developments
Purchase and Sale Agreement
Page 30 of 47

 



--------------------------------------------------------------------------------



 



occurring after the date of this Agreement which cause, or reasonably could be
expected to cause, any of the representations and warranties in ARTICLE X to be
inaccurate as of the date of this Agreement or the Closing Date. No disclosure
by any Party pursuant to this Section 11.4 shall be deemed to amend or
supplement the Schedules or to prevent or cure any misrepresentation or breach
of warranty or covenant.
     11.5 Employees.
          (a) As soon as practicable after the execution of this Agreement,
Sellers and Buyer shall announce to the employees of Sellers (the “Employees”)
the proposed purchase and sale of the Purchased Property, and Buyer shall have
the opportunity to make presentations regarding Buyer’s benefit plans and other
terms of employment to the Employees as a group, as well as individually, all in
accordance with a protocol to be agreed between Sellers and Buyer.
          (b) Buyer shall be entitled, but not obligated, to make offers of
employment to the Employees, at the sole and absolute discretion of Buyer and on
terms satisfactory to Buyer. In connection therewith, the Sellers will permit
Buyer to have full access to all Employees for the purpose of interviews and
evaluations conducted in connection with Buyer’s assessment of whether to extend
offers of employment pursuant hereto. Notwithstanding the foregoing, in making
hiring determinations pursuant to Section 11.5(b), Buyer shall comply with all
applicable Laws respecting employment offers and hiring including the National
Labor Relations Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act and the Age Discrimination in Employment Act.
          (c) Sellers agree to use Reasonable Efforts to assist Buyer in the
orderly transition to Buyer of any Employees who accept Buyer’s offer of
employment.
          (d) To the maximum extent permitted by applicable Law, Sellers shall
indemnify, defend and hold Buyer Indemnitees harmless against all Claims and
Damages to the extent arising out of Claims by current or former Employees that
arise prior to, on, or after the Closing Date to the extent related to their
employment with, or the termination of their employment from, Sellers or their
Affiliates including Claims related to accrued vacation, severance pay and other
employee benefits.
     11.6 Financial Statements. In the event that Buyer determines, in
consultation with its legal and accounting advisors, that Buyer must have
audited financial statements meeting Regulation S-X of the Securities and
Exchange Commission (the “SEC”) with respect to the Purchased Property or the
Business, then Buyer may notify Sellers of such determination and Sellers and
their Affiliates will thereupon commence the preparation of (and cause their
auditors to cooperate with and assist in the preparation of) and deliver to
Buyer audited financial statements meeting the requirements of the SEC’s
Regulation S-X with respect to the Purchased Property and Business; provided,
that Buyer provides such notice prior to March 31, 2007. All reasonable costs
and expenses incurred by Sellers in preparing such financial statements for
Buyer (excluding salaries and benefits attributable to Seller Principals) shall
be for Buyer’s account and shall be promptly reimbursed, upon submission of
invoice by Sellers.
     11.7 Application for Environmental Insurance.
          (a) Buyer and Sellers intend to obtain environmental insurance to
address environmental matters arising out of the operation of the Terminals,
Pipelines, Tanks and the Refinery, as described in more detail below, other than
those environmental matters for which indemnification is specifically provided
by Sellers to Buyer in this Agreement. In this connection Sellers and Buyer
agree to use Reasonable Efforts to obtain, on or before July 10, 2006, a
commitment from an insurer to provide environmental insurance (the
“Environmental Insurance”) at the Closing under the following parameters:
(i) the insurance is underwritten by an insurer reasonably acceptable to Buyer
and Sellers
Purchase and Sale Agreement
Page 31 of 47

 



--------------------------------------------------------------------------------



 



provided that AIG, Chubb, and XL and other similarly positioned insurance
companies shall be deemed to be acceptable insurers; (ii) the insurance policy
shall provide for TEN MILLION DOLLARS ($10,000,000) of coverage, a minimum ten
(10) year term and a maximum deductible of TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000) per occurrence; (iii) Buyer shall be named as the first named insured
and Sellers will be named as additional named insureds; (iv) the policy will be
in a form and scope reasonably acceptable to Buyer (e.g., coverage for
historical issues other than criminal fines, penalties, and punitive damages);
(v) this Agreement will be listed as an insured contract; and (vi) the policy
will have exclusions which are customary and of a nature which should be
acceptable to a reasonably prudent pipeline operator similarly situated.
          (b) Sellers agree to provide to Buyer’s insurance broker true and
complete copies of any environmental studies, reports, or analyses documenting
Releases or Environmental Conditions on, at, or under the Pipelines, the
Terminals, the Tanks, and the Refinery, and other information as may reasonably
be requested by the insurance broker or the insurers in order to issue the
Environmental Insurance.
          (c) Buyer agrees to provide Sellers with copies of all correspondence
between potential carriers and Buyer with respect to the efforts to obtain such
insurance including copies of all requests for information and proposals and
requests to conduct environmental assessments. Sellers shall, furthermore, be
entitled to participate in all conferences, meetings and site visits with
representatives of the potential insurers.
          (d) The Environmental Insurance shall provide coverage for remediation
expenses, legal fees, and third party claims arising out of pre-closing Releases
on, at, or underlying the Terminals, the Tanks, the Pipelines and the Real
Property.
          (e) The premium for the Environmental Insurance shall be borne fifty
percent (50%) by Sellers and fifty percent (50%) by Buyer provided that neither
Buyer nor Sellers will be required to contribute in excess of TWO HUNDRED EIGHTY
THOUSAND DOLLARS ($280,000) each towards payment of such premium.
          (f) Notwithstanding anything in this Agreement to the contrary, in the
event that a commitment for the Environmental Insurance pursuant to the terms
hereof is not obtained by Buyer on or before July 10, 2006, then Buyer may, at
its option, terminate this Agreement by providing written notice to Sellers of
such termination prior to the close of business on July 20, 2006.
     11.8 Governmental Filings. During the Interim Period, each Party shall
promptly provide to the other Party or its representatives copies of all filings
made with any Governmental Authority during such period which relate to the
transactions contemplated by this Agreement or the Business.
ARTICLE XII
PRE-ACQUISITION REVIEW
     12.1 Access to Information. During the Interim Period, at Buyer’s expense
and subject to the Confidentiality Agreement, Sellers will, and will cause their
Affiliates to, (a) permit Buyer and its Affiliates and their authorized
representatives full access during normal business hours and upon reasonable
notice to the Purchased Properties and the Business, subject to Sellers’
reasonable policies and regulations regarding safety and security, and to
Sellers’ or its Affiliates’ personnel (b) permit Buyer and its Affiliates and
their authorized representatives to make such inspections as they may reasonably
request, including any investigation Buyer deems necessary or appropriate to
inspect the environmental condition of the Business or the Purchased Properties,
provided that such environmental investigation
Purchase and Sale Agreement
Page 32 of 47

 



--------------------------------------------------------------------------------



 



shall not include the performance of any surface or subsurface soil or surface
or ground water sampling, monitoring, borings, or testing, and (c) cause its
officers, employees and agents to furnish Buyer and all such persons with such
financial and operating data and other information, including assessments,
reports, or other information regarding environmental matters pertaining to the
Business or the Purchased Property and relevant to the continuing operations of
the Business or relevant to the transition of ownership and operation of the
Business hereunder, that is available with respect to the Purchased Property and
the Business as they may from time to time reasonably request. Without limiting
the generality of the preceding, Buyer shall have access to (i) Sellers’
pipeline manuals used in the operation of the Pipelines or (ii) the process used
by Sellers for integrity assessments. Buyer shall provide Sellers with copies of
any reports prepared as a result of such investigation by consultants of Buyer
concerning the condition of the Purchased Property,
     12.2 Information is Confidential. Except as required by Law, all
information acquired by Buyer in any inspection, inventory, study, or
examination of the Purchased Property, and the results of any analysis thereof,
shall be kept confidential prior to Closing by Buyer from anyone other than
Sellers in accordance with the Confidentiality Agreement. Should Buyer be
required by any Law to disclose any information concerning the Purchased
Property, Buyer shall notify Sellers at least five (5) days prior to Buyer’s
disclosure of such information.
     12.3 Indemnity. Buyer shall indemnify, defend and hold harmless Seller
Indemnitees from any and all Claims and Damages to the extent arising from the
exercise of Buyer’s rights under this ARTICLE XII, except to the extent the
indemnified event or occurrence arises from or is caused by the negligence or
fault of Seller Indemnitees. Sellers shall have the right at all times to
participate in the preparation for and conducting of any hearing or trial
related to this indemnification provision, as well as the right to appear on its
own behalf or to retain separate counsel to represent itself at any such hearing
or trial.
ARTICLE XIII
TITLE AND SURVEY
     13.1 Conveyances. At the Closing, Sellers shall transfer to Buyer title to
the Purchased Property. In the case of the Real Property, it shall be
transferred at the Closing by means of a Special Warranty Deed in substantially
the form attached hereto as Exhibit 13.1.
     13.2 Title Insurance. With respect to each of the Real Properties, Buyer
will be entitled to obtain one or more title insurance commitments
(collectively, the “Title Commitment”) at Buyer’s sole expense, showing all
matters affecting title to the Real Properties and binding Stewart Title
Guaranty Company, National Title Services of Houston, Texas (the “Title
Company”) to issue to Buyer at the Closing one or more Owner Policy of Title
Insurance (collectively, the “Owner’s Policy”), such policy to be on the
standard form of policy prescribed by the Texas Board of Insurance and in the
amount of the Purchase Price allocated to each of the Real Properties and
related Facilities. Sellers agree to reasonably assist and cooperate with Buyer
and to take all actions reasonably necessary and requested by the Title Company
to assist Buyer in obtaining the Title Commitments and to provide Buyer with
reasonable access to all Books and Records and personnel to the extent necessary
to enable Buyer to obtain such Title Commitments.
     13.3 Survey. With respect to each of the Real Properties, Buyer shall, at
Buyer’s expense, cause a current Texas Society of Professional Surveyors
Category 1A or 1B, Condition II or III survey (at Buyer’s election)
(collectively, the “Surveys”), to be performed and completed on the Real
Properties by a Registered Professional Land Surveyor licensed by the State of
Texas and reasonably acceptable to Seller, Buyer and the Title Company (the
“Surveyor”). Buyer shall use Reasonable Efforts to cause such
Purchase and Sale Agreement
Page 33 of 47

 



--------------------------------------------------------------------------------



 



Surveys to be completed as soon as reasonably practicable. The Surveys shall be
in a form reasonably acceptable to Sellers, Buyer and the Title Company and a
copy thereof shall be delivered to Sellers, Buyer and the Title Company. Unless
otherwise agreed by Sellers and Buyer in writing, the legal description
contained in the Surveys shall be the legal description contained in the
documents used to convey the Real Property from Sellers to Buyer.
     13.4 Title Examination. Buyer shall have ten (10) days (the “Title
Examination Period”) after the receipt of the last of (i) the Title Commitments,
(ii) legible copies of all instruments referred to in Schedules B and C of each
of the Title Commitments and (iii) the Surveys, to notify Sellers, in writing,
of such objections as Buyer may have to anything contained in the Title
Commitments or the Surveys, other than a Permitted Encumbrance. In the event
Buyer shall notify Sellers of an objection to anything contained in the Title
Commitments or Survey, other than a Permitted Encumbrance, prior to the
expiration of the Title Examination Period, Sellers shall have ten (10) days
from the receipt of such notice, or such greater period of time as may be
mutually acceptable to Buyer and Sellers (the “Cure Period”), within which
Sellers shall use all commercially reasonable efforts to cure or remove such
objection. If one or more objection(s) constitute a Significant Title Defect and
cannot be or is not cured by Sellers to the reasonable satisfaction of Buyer and
the Title Company prior to the expiration of the Cure Period, then Buyer may, at
its election in its sole discretion, in writing: (A) terminate this Agreement
without further obligation or liability by giving written notice of termination
to Sellers at any time on or before the End Date; (B) offer to acquire the
Purchased Property, including the portion affected by the Significant Title
Defect, subject to the terms of this Agreement, but at a reduced Purchase Price
offered by Buyer, which offer Sellers may accept or reject in their sole
discretion; or (C) acquire the Purchased Property, including the portion
affected by the Significant Title Defect, without adjustment to the Purchase
Price.
     13.5 Owner’s Policy. At Closing, Buyer may elect to purchase at, at Buyer’s
expense, the Owner’s Policy. The Owner’s Policy may contain as exceptions the
standard printed exceptions and the Permitted Encumbrances. Notwithstanding
anything contained herein to the contrary, if Buyer requests any endorsements,
modifications or additional title insurance coverage, including that the “survey
exception” in the Owner’s Policy be modified to read “shortages in area,” Buyer
shall pay all fees and additional premiums charged by the Title Company in
connection therewith.
ARTICLE XIV
SELLERS’ INDEMNIFICATION OBLIGATIONS
     14.1 Sellers’ Indemnification Obligations. Subject to Section 14.2, to the
fullest extent permitted by Law, Sellers hereby agree, jointly and severally, to
indemnify, defend, and hold Buyer and its Affiliates (including Pride Products
after the Closing) and their respective directors, officers, shareholders,
partners, owners, employees, attorneys and agents (collectively, the “Buyer
Indemnitees”) harmless from all Claims, and pay, any and all Damages to the
extent such relate to, arise out of, result from or are attributable to,
directly or indirectly, any of the following:
          (a) the breach of any representation or warranty of any of the Sellers
in this Agreement or any Related Agreement;
          (b) any breach of any covenant or agreement of any of the Sellers
contained in this Agreement or any Related Agreement.
          (c) Releases on or from the Purchased Property, if any, that occur
during the Interim Period; and
Purchase and Sale Agreement
Page 34 of 47

 



--------------------------------------------------------------------------------



 



          (d) any (i) misstatement or omission in any financial statements
provided by Sellers in connection with the application for the Environmental
Insurance, (ii) Knowing misstatement or omission by Sellers in Sellers’
application for the Environmental Insurance or (iii) fraud committed by Sellers
in connection with the application for the Environmental Insurance, in any case
which results in exclusion or cancellation of insurance coverage to Buyer
pursuant to the Environmental Insurance.
     14.2 Limitations on Sellers’ Indemnity Obligations.
          (a) Survival. The indemnity obligations of Sellers contained in
Section 14.1(a) related to breaches of representations and warranties (and any
related Claims arising from a breach by Sellers of Section 11.4) shall only
apply to matters for which Pride Company has received notice from Buyer within
three (3) years after the Closing Date; provided, however,
          (i) the representations and warranties of Sellers in Sections 9.1 and
9.10 shall survive the Closing for a period of four (4) years after the Closing
Date;
          (ii) the representations and warranties in Section 9.7 shall survive
the Closing until the expiration of the statute of limitations applicable to the
underlying matter giving rise to that Claim;
          (iii) the representations and warranties in Sections 9.2, 9.3, 9.4,
and 9.15 shall survive the Closing forever; and
          (iv) none of the time limits contained in this Section 14.2 shall
apply to Knowing breaches by Sellers of the representations or warranties in
this Agreement or the Related Agreements; provided, however, that the foregoing
shall not be deemed to constitute a waiver by Sellers of any applicable statute
of limitations.
          (b) Limitation. Sellers’ aggregate liability for indemnification of
Buyer Indemnitees pursuant to Section 14.1(a) (and any related Claims arising
from a breach by Sellers of Section 11.4) shall be as follows:
          (i) For indemnification Claims made after the Closing Date but on or
before the first annual anniversary of the Closing Date, such liability of
Sellers shall not exceed an amount equal to THREE MILLION DOLLARS ($3,000,000)
LESS the aggregate amount, if any, paid by Sellers in respect of Claims made
pursuant Section 14.1(a) (and any related Claims arising from a breach by
Sellers of Section 11.4) after the first annual anniversary of the Closing Date,
provided, that if such difference is a negative number, such liability of
Sellers shall equal zero;
          (ii) For indemnification Claims made after the first annual
anniversary of the Closing Date but on or before the second (2nd) annual
anniversary of the Closing Date, such liability of Sellers shall not exceed an
amount equal to TWO MILLION DOLLARS ($2,000,000) LESS the aggregate amount, if
any, paid by Sellers in respect of Claims made pursuant Section 14.1(a) (and any
related claims arising from a breach by Sellers of Section 11.4) on or before
the first annual anniversary of the Closing Date or after the second annual
anniversary of the Closing Date, provided, that if such difference is a negative
number, such liability of Sellers shall equal zero; and
          (iii) For indemnification Claims made after the second (2nd) annual
anniversary of the Closing Date but on or before the fourth (4th) annual
anniversary of the Closing Date, such liability of Sellers shall not exceed an
amount equal to ONE MILLION DOLLARS ($1,000,000), LESS the amount, if any, paid
by Sellers in respect of Claims made pursuant Section 14.1(a) (and any
Purchase and Sale Agreement
Page 35 of 47

 



--------------------------------------------------------------------------------



 



related claims arising from a breach by Sellers of Section 11.4) on or before
the second annual anniversary of the Closing Date; provided, that if such
difference is a negative number, such liability of Sellers shall equal zero.
Notwithstanding the preceding, the limitations on Sellers’ indemnification
obligations set forth in the preceding sentence shall not apply to Damages
resulting from (y) any breach by Sellers of Sections 9.2, 9.3, 9.4, 9.7, 9.15,
9.20(e) or 9.21(e) or (z) fraud or willful misconduct by Sellers in the
negotiation or execution of this Agreement or the Related Agreements; provided,
however, that
(A) Sellers’ liability for breaches of Section 9.15 related to the Real Property
at Abilene, Texas shall not exceed an amount equal to TEN MILLION DOLLARS
($10,000,000);
(B) Sellers’ liability for breaches of Section 9.15 related to the Real Property
at San Angelo, Texas shall not exceed an amount equal to TEN MILLION DOLLARS
($10,000,000);
(C) Sellers’ liability for breaches of Sections 9.20(e) and 9.21(e) shall not
exceed an amount equal to TEN MILLION DOLLARS ($10,000,000);
(D) Sellers’ liability for breaches of Sections 9.2, 9.3, 9.4, 9.7, 9.15,
9.20(e) and 9.21(e) (and any related Claims arising from a breach by Sellers of
Section 11.4) shall not exceed an aggregate amount equal to the Purchase Price
less the amount paid by Sellers, if any, pursuant to (I) Section 14.1(a) (and
any related Claims arising from a breach by Sellers of Section 11.4) for
breaches other than for breaches of representations and warranties set forth in
Sections 9.2, 9.3, 9.4, 9.7, 9.15, 9.20(e) and 9.21(e) or (II) the last sentence
of Section 5.8; and
(E) Although payments made in respect of (I) breaches of the representations and
warranties set forth in Sections 9.2, 9.3, 9.4, 9.7, 9.15, 9.20(e) and 9.21(e)
or (II) the last sentence of Section 5.8 are not subject to the limitations set
forth in Section 14.2(b)(i), 14.2(b)(ii), or 14.2(b)(iii), such payments shall
be taken into account in determining whether such limitations have been reached.
               (c) Threshold. Sellers shall not have any indemnification
liability pursuant Section 14.1(a) (and any related Claims arising from a breach
by Sellers of Section 11.4) unless and until the aggregate Damages thereunder
exceed an amount equal to ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000) (the
“Threshold Amount”), and once the aggregate amount of Damages under
Section 14.1(a) (and any related Claims arising from a breach by Sellers of
Section 11.4) exceeds the Threshold Amount, the Buyer Indemnitees will be
entitled to recover all such Damages to which they are entitled in excess of the
Threshold Amount. Notwithstanding the preceding sentences to the contrary, the
limitations on Sellers’ indemnification obligations set forth in this
subparagraph (c) shall not apply to Damages resulting from (y) any breach or
default by Sellers of Sections 9.2, 9.3, 9.4, 9.7, 9.15 or 9.20(e) or (z) fraud
or willful misconduct by Sellers in the negotiation or execution of this
Agreement or the Related Agreements. Notwithstanding the foregoing, in
calculating the Threshold Amount, all Damages which individually total less than
FIFTY THOUSAND DOLLARS ($50,000) shall be excluded in their entirety, shall not
be counted toward the Threshold Amount and Sellers shall have no liability to
the Buyer Indemnitees therefor.
     14.3 No Punitive Damages. The foregoing indemnity obligation of Sellers
under this ARTICLE XIV shall not cover or include any punitive or exemplary
damages, except to the extent such punitive or exemplary damages relate to a
Claim by a Governmental Authority or in connection with a Third Party Claim.
     14.4 Survival. Each representation, warranty, covenant and obligation of
Sellers in this Agreement and the Related Agreements will survive the Closing as
provided herein.
Purchase and Sale Agreement
Page 36 of 47

 



--------------------------------------------------------------------------------



 



     14.5 No Transfer of Indemnities. Sellers’ indemnity obligations contained
in Section 14.1 are personal to Buyer and may not be assigned to another Person.
Should Buyer sell or transfer all or any portion of the Purchased Property
acquired by Buyer hereunder, Sellers’ indemnity obligation contained in
Section 14.1 relating to the Purchased Property that is sold or transferred will
be immediately extinguished. Notwithstanding the preceding sentences to the
contrary, Sellers’ indemnity obligations contained in Section 14.1 shall be (i)
applicable to Affiliates of Buyer that take title to the Purchased Property
pursuant to Section 5.6 (for so long as such Affiliate remains an Affiliate of
Buyer) and (ii) automatically assigned in the event and to the extent Purchased
Property is transferred or assigned after the Closing to an Affiliate of Buyer
(for so long as such Affiliate remains an Affiliate of Buyer).
ARTICLE XV
BUYER’S INDEMNIFICATION OBLIGATIONS
     15.1 Buyer’s Indemnification Obligations. To the fullest extent permitted
by Law, Buyer hereby agrees to indemnify, defend, and hold Sellers and their
Affiliates (excluding Pride Products after the Closing) and their respective
directors, officers, shareholders, partners, owners, employees, attorneys and
agents (collectively, the “Seller Indemnitees”) harmless from all Claims, and
pay, any and all Damages to the extent such relate to, arise out of, result from
or are attributable to, directly or indirectly, any of the following:
          (a) the breach of any representation or warranty of Buyer in this
Agreement or any Related Agreement;
          (b) any breach of any covenant or agreement of Buyer contained in this
Agreement or any Related Agreement;
          (c) all Obligations of Buyer and its Affiliates to the extent arising
out of, incurred in connection with or related to the ownership, operation, use
or maintenance of the Purchased Property from and after the Effective Time or
operation of the Business from and after the Effective Time; and
          (d) the Assumed Liabilities; and
          (e) any (i) misstatement or omission in any financial statements
provided by Buyer in connection with the application for the Environmental
Insurance, (ii) Knowing misstatement or omission by Buyer in Buyer’s application
for the Environmental Insurance or (iii) fraud committed by Buyer in connection
with the application for the Environmental Insurance, in any case which results
in exclusion or cancellation of insurance coverage to Sellers pursuant to the
Environmental Insurance.
     15.2 Punitive Damages. The foregoing indemnity obligation of Buyer under
this ARTICLE XV shall not cover or include any punitive or exemplary damages,
except to the extent such punitive or exemplary damages relate to a Claim by a
Governmental Authority or in connection with a Third Party Claim.
     15.3 Survival. Each representation, warranty, covenant and obligation of
Buyer in this Agreement and the Related Agreements will survive the Closing as
provided herein.
Purchase and Sale Agreement
Page 37 of 47

 



--------------------------------------------------------------------------------



 



ARTICLE XVI
CLAIMS PROCEDURE
     All Claims for indemnification by a Party under ARTICLE XIV, ARTICLE XV or
as otherwise provided in this Agreement or any Related Agreements (the Party
claiming indemnification and the Party against whom such claims are asserted
being herein called the “Indemnified Party” and the “Indemnifying Party,”
respectively) shall be asserted and resolved as follows:
     16.1 Claim Notice. In the event that any Claim for which an Indemnifying
Party would be liable to an Indemnified Party hereunder is asserted against or
sought to be collected from such Indemnified Party by a Third Person, such
Indemnified Party shall, within thirty (30) calendar days of the receipt
thereof, give notice (the “Claim Notice”) to the Indemnifying Party of such
Claim specifying the nature of and specific basis for such Claim and the
estimated amount thereof, to the extent then feasible, which estimate shall not
be binding upon the Indemnified Party in its effort to collect the final amount
of such Claim. The failure to give any such notice shall not affect the rights
of the Indemnified Party to indemnification hereunder unless the Indemnified
Party has proceeded to contest, defend or settle the Claim with respect to which
it has failed to give prior notice to the Indemnifying Party. Additionally, to
the extent the Indemnifying Party is prejudiced thereby, the failure to so
notify the Indemnifying Party of any such Claim shall relieve the Indemnifying
Party from liability that it may have to the Indemnified Party under the
indemnification provisions, as applicable, but only to the extent of the loss
directly attributable to such failure to notify and shall not relieve the
Indemnifying Party from any liability that it may have to the Indemnified Party
otherwise.
     16.2 Defense of Claim. The Indemnifying Party shall be given the
opportunity, at its cost and expense, to contest and defend, by all appropriate
legal Proceedings, any Claim with respect to which it is called upon to
indemnify the Indemnified Party under the provisions of this Agreement;
provided, however, that notice of the intention to so contest and defend shall
be delivered by the Indemnifying Party to the Indemnified Party within thirty
(30) calendar days following receipt of the Claim Notice. If the Indemnifying
Party does not give notice to the Indemnified Party of its election to contest
and defend any such Claim within such period then the Indemnifying Party shall
be bound by the result obtained with respect thereto by the Indemnified Party
and shall be responsible for all costs incurred in connection therewith. The
Claim which the Indemnifying Party elects to contest and defend may be conducted
in the name and on behalf of the Indemnifying Party or the Indemnified Party as
may be appropriate. Such Claim shall be conducted by counsel employed by the
Indemnifying Party who shall be reasonably satisfactory to the Indemnified Party
and the Indemnified Party shall have the right to participate in such Claim and
to be represented by counsel of its own choosing at its own cost and expense. If
the Indemnified Party joins in any such Claim, the Indemnifying Party shall have
full authority to determine all action to be taken with respect thereto;
provided that if the Indemnifying Party reserves its rights with respect to its
indemnification obligations under this Agreement as to such Claim, then the
Indemnified Party shall have full authority to determine all action to be taken
with respect thereto. At any time after the commencement of defense of any
Claim, the Indemnifying Party may request the Indemnified Party to agree in
writing to the abandonment of such contest or to the payment or compromise by
the Indemnifying Party of the asserted Claim provided the Indemnifying Party
agrees in writing to be solely liable for all Losses relating to such Claim,
whereupon such action shall be taken unless the Indemnified Party determines
that the contest should be continued and notifies the Indemnifying Party in
writing within fifteen (15) calendar days of such request from the Indemnifying
Party. In the event that the Indemnified Party determines that the contest
should be continued, the amount for which the Indemnifying Party would otherwise
be liable hereunder shall not exceed the amount which the Indemnifying Party had
agreed to pay in payment or consideration of such Claim, provided the other
Party to the contested Claim had agreed in writing to accept such amount in
payment or compromise of the Claim as of the time the Indemnifying Party made
request therefor to the Indemnified Party, and
Purchase and Sale Agreement
Page 38 of 47

 



--------------------------------------------------------------------------------



 



further provided that under such proposed compromise, the Indemnified Party
would be fully and completely released from any further liability or obligation
with respect to the matters which are the subject of such contested Claim.
     16.3 Cooperation. If requested by the Indemnifying Party, the Indemnified
Party agrees, at the Indemnifying Party’s expense, to cooperate with the
Indemnifying Party and its counsel in contesting any Claim that the Indemnifying
Party elects to contest, or, if appropriate and related to the Claim in
question, in making any counterclaim against the Person asserting the Third
Person Claim, or any cross-complaint against any Person other than an Affiliate
of the Indemnified Party.
     16.4 Third Party Claim. If any Indemnified Party should have a Claim
against the Indemnifying Party hereunder that does not involve a Claim being
asserted against or sought to be collected from it by a Third Person, the
Indemnified Party shall send a Claim Notice with respect to such Claim to the
Indemnifying Party. If the Indemnifying Party disputes such Claim, such dispute
shall be resolved in the manner set forth in Section 20.14.
     16.5 Presence at Conferences. The Indemnified Party agrees to afford the
Indemnifying Party and its counsel the opportunity, at the Indemnifying Party’s
expense, to be present at, and to participate in, conferences with all Persons
asserting any Claim against the Indemnified Party and conferences with
representatives of, or counsel for, such Persons.
     16.6 Subrogation. In the event that an Indemnified Party has a right of
recovery against any third party with respect to any Losses in connection with
which a payment is made to such Indemnified Party by an Indemnifying Party; then
(i) such Indemnifying Party shall, to the extent of such payment, be subrogated
to all of the rights of recovery of such Indemnified Party against such third
party with respect to such Losses; and (ii) such Indemnified Party shall execute
all papers reasonably required and take all commercially reasonable action
necessary to secure such rights, including the execution of such documents as
are necessary to enable such Indemnifying Party to bring suit to enforce such
rights.
     16.7 Exclusive Remedy. AS BETWEEN THE BUYER INDEMNITEES AND THE SELLER
INDEMNITEES AFTER THE CLOSING, THE INDEMNIFICATION PROVISIONS, COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND THE
RELATED AGREEMENTS WILL BE THE SOLE AND EXCLUSIVE RIGHTS, OBLIGATIONS AND
REMEDIES OF THE PARTIES WITH RESPECT TO THIS AGREEMENT, THE EVENTS GIVING RISE
TO THIS AGREEMENT, AND THE TRANSACTIONS CONTEMPLATED HEREBY (BUT EXCLUDING
CLAIMS RELATING TO FRAUD OR INTENTIONAL MISREPRESENTATION IN THE NEGOTIATION OR
EXECUTION OF THIS AGREEMENT). IF THE CLOSING OCCURS, NEITHER PARTY NOR ANY OF
ITS RESPECTIVE SUCCESSORS OR ASSIGNS SHALL HAVE ANY RIGHTS AGAINST THE OTHER
PARTY OR ITS AFFILIATES AFTER THE CLOSING DATE OTHER THAN AS IS EXPRESSLY
PROVIDED IN THIS AGREEMENT AND THE RELATED AGREEMENTS. NOTHING IN THIS SECTION
16.6 OR IN THIS AGREEMENT SHALL LIMIT OR SHIFT SELLERS’ RETAINED OBLIGATIONS FOR
ANY LIABILITIES AND OBLIGATIONS RELATING TO THE EXCLUDED ASSETS OR TO THE
EXCLUDED LIABILITIES.
ARTICLE XVII
INCIDENTAL CONTAMINATION AND NORM
     17.1 Incidental Contamination and NORM. Buyer acknowledges that the
Purchased Property may contain inter alia asbestos in pipe coating, undisplaced
petroleum hydrocarbon products in pipelines, coats of lead-based paints,
polychlorinated biphenyls (“PCB’s”) in transformers or rectifiers,
Purchase and Sale Agreement
Page 39 of 47

 



--------------------------------------------------------------------------------



 



mercury in electrical switches, and Naturally Occurring Radioactive Material
(“NORM”) in various potential forms. Buyer also expressly understands that
special procedures may be required for the remediation, removal, transportation
and disposal of such affixed or attached. Notwithstanding anything in this
Agreement to the contrary, Buyer expressly assumes liability for or in
connection with the future abandonment and removal of NORM, lead-based paint,
undisplaced petroleum hydrocarbon products, mercury, asbestos or PCBs to the
extent contained in or on the Terminals, Pipelines, Tanks, Equipment, Refinery
Equipment, Facilities or other personal property included in the Purchased
Property in each case as of the date hereof; provided, however, that any
Releases of such materials to soil, surface water, groundwater or air that occur
during the Interim Period and that result in Environmental Liabilities to Buyer
shall be subject to the indemnification provisions set forth in Section 14.1(c).
ARTICLE XVIII
TARIFFS AND ALLOCATION OF CARRIER OBLIGATIONS
     18.1 Adoption of Tariffs. Buyer agrees that, for a Pipeline which has
tariffs on file with a regulatory agency, it will either adopt Sellers’ tariff
or file its own to be effective as of the Effective Time, if required by Law to
do so. Sellers shall cooperate with and provide reasonable assistance to Buyer
for such activities.
     18.2 Third Party Inventory. The Pipelines, Tanks and Terminals may contain
refined products as of the Effective Time which are held for the account of
Third Person shipper(s) or customer(s) (“Third Party Inventory”). It is
understood that title to such Third Party Inventory will remain with the
shipper(s) and customer(s) and that as of the Effective Time Buyer shall assume
the obligation to handle the Third Party Inventory from and after the Effective
Time in accordance with applicable published tariffs or applicable contract
provisions of the Assigned Contracts. Further, to the extent that refined
product have been tendered for shipment in the Pipelines under an applicable
published tariff, but not yet delivered, Buyer shall receive such refined
products for transportation in accordance with applicable published tariffs. At
the Closing, Sellers shall furnish Buyers with a schedule detailing all Third
Party Inventory in the possession or control of Sellers and any refined products
that have been tendered for shipment in the Pipelines but not yet delivered.
ARTICLE XIX
POST-CLOSING COVENANTS OF SELLERS AND BUYER
     19.1 Stored Hazardous Materials.
          (a) Buyer shall be responsible, at its expense, for the management and
disposal of those certain Hazardous Materials set forth on Schedule 19.1(a) (the
“Stored Hazardous Materials”) to the extent that such Hazardous Materials are
stored at or in the Purchased Property as of the Closing Date; provided,
however, Buyer shall not assume or be responsible for fines and monetary
penalties to the extent related to or arising from the generation, use,
treatment or storage of the Stored Hazardous Materials prior to the Effective
Time in violation of applicable Environmental Laws. The performance of such
management and disposal will be by Buyer, in the name of Buyer, or if required
by applicable Law, in the name of Sellers. Buyer will obtain all necessary
licenses, manifests, permits and approvals to perform such work. Disposal of all
waste in conjunction with management of the Stored Hazardous Materials will be
performed in accordance with all applicable Laws. Buyer will use its best
efforts to (i) commence disposal of the Stored Hazardous Materials within
60 days after the Closing Date and (ii) complete disposal of the Stored
Hazardous Materials within 18 months after the Closing Date.
Purchase and Sale Agreement
Page 40 of 47

 



--------------------------------------------------------------------------------



 



          (b) In the event of any actual or threatened Claim by a Governmental
Authority that the generation, use, treatment or storage of the Stored Hazardous
Materials prior to the Effective Time was or may have been in violation of
applicable Environmental Laws, (i) the party receiving notice of such Claim
shall provide the other with prompt notice of such Claim, (ii) each party shall
provide the other party with timely notice of, and the opportunity to attend and
participate in, any meetings or hearings with a Governmental Authority regarding
such Claim, and (iii) the parties shall cooperate with each other in the defense
of any such Claim.
          (c) Each party further agrees not to take any voluntary action to
solicit, encourage or cause the initiation of any Proceeding that is reasonably
likely to result in the assessment of any fine or penalty against the other
relating to the Stored Hazardous Materials; provided, however, that making any
filing with, or providing any notice or information to, any Governmental
Authority or otherwise making a disclosure, in any case that a party believes,
in good faith, is required under applicable Law shall not constitute a breach of
this Section 19.1(c).
     19.2 Hazardous Waste Permit Modification. Within thirty (30) days after the
Closing Date, Buyer shall submit to Sellers a permit modification application to
that certain hazardous waste permit no. HW-50125 (the “RCRA Permit”) that would
remove the Real Property from the property covered by the RCRA Permit so that
the Real Property will no longer be subject to the RCRA Permit. Within fifteen
(15) days of receipt, Sellers will execute such permit modification application
and return it to Buyer for filing with the Texas Commission on Environmental
Quality (“TCEQ”). Sellers will cooperate with and support Buyer in its efforts
to modify the RCRA Permit, provided that Buyer will be responsible for any costs
associated with preparation and filing of the application for the permit
modification.
     19.3 Intellectual Property.
          (a) Except as permitted under the License Agreement, from and after
the Closing Date, Sellers shall not, and shall cause their respective employees,
representatives and agents not to, use the Purchased Intellectual Property or
any variations thereof or any name or mark confusingly similar thereto or any
Marketing Materials for any purpose whatsoever. Except as permitted under the
License Agreement, Sellers agree to refrain from taking any action or
proceeding, legal or otherwise, which would hinder Buyer in the use or
registration, in any jurisdiction, of the Purchased Intellectual Property or any
mark, name or domain name comprised of or incorporating the Purchased
Intellectual Property or otherwise similar thereto.
          (b) Except as permitted under the License Agreement, from and after
the Closing Date, Sellers agree not to use or display the Domain Name anywhere
in the world in any form, including as a trademark, e-mail address, domain name
or other proprietary designation and further agree not to contest or challenge
the validity of the Domain Name or registrations therefore as used or made by
Buyer. Sellers agree not to pursue any further action to register or in any way
assert ownership of the Domain Name or a domain name similar thereto in any
generic top-level domain name or under any country code domain, either on behalf
of their selves or in assistance to a Third Person. Except as permitted under
the License Agreement, Sellers shall not, and shall cause their respective
employees, representatives and agents not to, use the Domain Name or Website or
any Purchased Intellectual Property relating thereto for any purpose whatsoever.
     19.4 License of Trademarks.
          (a) Buyer shall grant Sellers an exclusive, royalty free, worldwide
license to use the names “Pride,” “Pride,” “Pride Companies,” “Pride Refining,”
“Pride Marketing” and any
Purchase and Sale Agreement
Page 41 of 47

 



--------------------------------------------------------------------------------



 



variations thereof, as set forth in a Trademark License Agreement substantially
in the form attached hereto as Exhibit 19.4 (the “License Agreement”).
          (b) Except as permitted under the License Agreement, (i) from and
after the Closing Date, Sellers shall not, and shall cause their Affiliates and
their respective employees and representatives not to, use or display in any
form the name “Pride” or any variations thereof comprised of or incorporating
the word “Pride” for any purpose whatsoever including any businesses conducted
by Sellers from and after the Closing Date and (ii) within thirty (30) days
after the Closing Date, Sellers shall remove from or paint over any logo or sign
on the Excluded Assets and any other tangible assets owned, held or leased by
Sellers and their Affiliates which indicates the name “Pride” or any variations
thereof.
          (c) Except as permitted under the License Agreement, Sellers further
agree to refrain from taking any action or proceeding, legal or otherwise, that
would contest, challenge or hinder Buyer in the use or registration for the
“Licensor’s Business” (as defined in the License Agreement), in any
jurisdiction, of the name “Pride” or any variations thereof comprised of or
incorporating the word “Pride.” From and after the Closing Date, Sellers agree
not to pursue any action to register or in any way assert ownership in the
“Licensor’s Business” of the name “Pride” or any or any variations thereof
comprised of or incorporating the word “Pride.” Nothing herein shall prevent,
restrict, inhibit, or diminish Sellers’ right to use the name “Pride” for or in
any alternative field of use other than the “Licensor’s Business.”
     19.5 Environmental Insurance. Sellers will use Reasonable Efforts to assist
and fully cooperate with Buyer on any claims made under the Environmental
Insurance policy secured in accordance with the provisions of Section 11.7.
Sellers further covenant to promptly provide notice to Buyer of any Claims that
are asserted against them that may be covered under the Environmental Insurance
and to comply with notice and other the terms of the Environmental Insurance.
Any deductibles required under such Environmental Insurance will be borne by
Buyer.
     19.6 Compliance with Laws and Transfer Restrictions. Buyer shall comply
with all applicable Laws and shall promptly obtain, or have transferred to its
name, and maintain all Permits or consents required by public or private parties
in connection with the transfer of the Purchased Property as contemplated
hereby.
ARTICLE XX
MISCELLANEOUS
     20.1 Cooperation. The Parties shall execute and deliver such additional
documents and shall use all Reasonable Efforts to take or cause to be taken all
such actions as may be necessary or advisable to close and make effective this
transaction. It shall be Buyer’s responsibility to obtain all governmental and
Third Person consents and approvals necessary for the issuance, reissuance or
transfer of environmental and land use permits, applications, Rights-of-Way,
authorities to construct, Permits to operate, authorizations and licenses used
or held by Sellers or otherwise required in connection with the ownership,
operation, use and maintenance of the Purchased Property. Upon the request of
Buyer, after the Closing, Sellers shall assist, with no out of pocket expense to
Sellers, in obtaining consents from Third Persons which are necessary or
appropriate to transfer any portion of the Purchased Property. After the
Closing, each Party, at the request of the other Party, and without additional
consideration, shall execute and deliver, from time to time, such additional
documents of conveyance and transfer as may be necessary to accomplish the
orderly transfer of the Purchased Property to Buyer in the manner contemplated
in this Agreement.
Purchase and Sale Agreement
Page 42 of 47

 



--------------------------------------------------------------------------------



 



     20.2 Costs and Expenses. Each Party shall bear and pay its own costs and
expenses, including but not limited to attorneys’ fees, incurred in connection
with this transaction.
     20.3 Risk of Loss. The risk of damage, destruction, or other casualty loss
to or of the Purchased Property shall remain with Sellers from and after the
execution of this Agreement until the Effective Time, at which time Sellers
shall place Buyer in possession of the Purchased Property; and from and after
the Effective Time, all risks of damage, destruction, or other casualty loss to
or of the Purchased Property shall be borne solely by Buyer.
     20.4 No Joint Venture, Partnership or Agency. Nothing contained in this
Agreement shall be deemed to create a joint venture, partnership, Tax
partnership or agency relationship among the Parties.
     20.5 Books and Records.
          (a) Delivery. At the Closing, Sellers shall deliver to Buyer the Books
and Records. Buyer understands that there may be certain voluminous documents
included within the Books and Records, especially data from Sellers’ control
center. Sellers will retain the control center data, on behalf of Buyer, for the
applicable Department of Transportation (“DOT”) required record retention period
and will deliver it to Buyer in a timely manner when Buyer requests the data for
a DOT audit. Buyer will give Sellers reasonable notice of its need for the data.
If this transaction is not Closed as to any portion of the Purchased Property,
all of the Books and Records obtained from Sellers in connection with the
exercise of Buyer’s pre-acquisition review, and related solely to that portion
of the Purchased Property not transferred as contemplated herein, shall be
returned to Sellers within five (5) calendar days after the Closing.
          (b) Retention. Notwithstanding the inclusion of the Books and Records
in the Purchased Property under Section 2.1, Sellers shall have the right to
copy and retain any copies of any of the Books and Records relating to the
Purchased Property for which it has, or may have, any business, technical or
legal need. To the extent that those Books and Records made available to Buyer
before or after the Closing contain proprietary business or technical
information of Sellers or their Affiliates, Buyer agrees to hold such Books and
Records in confidence and limit their use to the Purchased Property. Buyer shall
not destroy or otherwise dispose of any of the Books and Records acquired
hereunder for a period of three (3) years following the Closing (except as to
Tax records for which the period shall be the applicable statute of limitations)
except upon thirty (30) days prior written notice to Sellers. During such
periods, Buyer shall make such Books and Records, available to Sellers or their
authorized representatives for any business, legal or technical need in a manner
which does not unreasonably interfere with Buyer’s business operations.
     20.6 Publicity. Prior to the Closing, Sellers and Buyer shall, and each
shall use its Reasonable Efforts to cause its Affiliates to, cooperate in the
development and distribution of all news releases and other public disclosures,
irrespective of the form of communication, relating to the proposed transactions
described in this Agreement, and to ensure that no such releases or disclosures
are made without prior notice to, and the consent of, the other Party; provided,
however, no news release or other disclosure whatsoever may disclose the terms
of this Agreement unless both Parties agree to the form and content of such
disclosure, including electronic communications, each being under no obligation
to agree and having the right to withhold agreement for any reason; provided,
however, that either Party may make all disclosures which, in the written
opinion of counsel, are required under applicable Law, including, but not
limited to, regulations of the Securities and Exchange Commission, with the
Party making the disclosure giving the other Party as much advance notice
thereof as is feasible.
Purchase and Sale Agreement
Page 43 of 47

 



--------------------------------------------------------------------------------



 



     20.7 Recording and Filing. Except as may be required by Law, this Agreement
shall not be recorded or filed by either Party, or their successors or assigns,
in or with any Governmental Authority without the prior written consent of the
other Party.
     20.8 Confidentiality.
          (a) Sellers and Buyer (and their respective Affiliates) each
acknowledge that this Agreement (including the Schedules) and the transactions
contemplated hereby are subject to the Confidentiality Agreement. Buyer and
Sellers do not intend for any obligations of confidentiality contained herein to
limit disclosure of the transaction in any way that would cause it to be treated
as a “confidential transaction” under Treasury Regulation 1.6011-4(b)(3). Except
as required by Law, all information acquired by Buyer in any inspection,
inventory study or examination of the Purchased Property, and the results of any
analysis thereof, shall be kept confidential by Buyer from anyone other than
Sellers in accordance with the Confidentiality Agreement. Should Buyer be
required by Law to disclose any information concerning the Purchased Property,
Buyer shall notify Sellers at least five (5) days prior to Buyer’s disclosure of
such information.
          (b) From and after the Closing, the Confidentiality Agreement shall
terminate and be of no further force or effect. To the extent the
Confidentiality Agreement conflicts with the terms of this Agreement, the
Confidentiality Agreement is hereby modified so that it is consistent with this
Agreement.
     20.9 Notices.
     All notices and consents required or authorized hereunder shall be in
writing and shall be deemed to have been duly given by one Party if delivered
personally, faxed with receipt acknowledged, three (3) Business Days after
mailing if mailed by registered or certified mail, delivered by a recognized
commercial courier or otherwise actually received by the other Party at the
address set forth below, or such other address as one Party shall have
designated by ten (10) calendar days prior written notice to the other Party:
Sellers’ Address:
Pride Companies, L.P.
P.O. Box 3237
Abilene, Texas 79604
Attn: Brad Stephens
Telephone: (325) 677-5444
Fax: (325) 676-8792
With a copy to (which copy shall not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
1000 Louisiana, Suite 6800
Houston, Texas 77002
Attn: Frank E. Bayouth II
Telephone: (713) 655-5100
Fax: (713) 655-5200
Purchase and Sale Agreement
Page 44 of 47

 



--------------------------------------------------------------------------------



 



Buyer’s Address:
Delek U.S. Holdings, Inc.
830 Crescent Centre Dr., Suite 300
Franklin, Tennessee 37067
Attn: General Counsel
Telephone: (615) 224-2281
Fax: (615) 771-8098
With a copy to (which copy shall not constitute notice):
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010
Attn: Daniel L. Mark
Telephone: (713) 651-5151
Fax: (713) 651-5246
     20.10 Time of Performance. Time is of the essence in the performance of all
covenants and obligations under this Agreement.
     20.11 Entire Agreement and Amendment. This Agreement constitutes the entire
agreement between the Parties with respect to the transactions contemplated
herein and supersedes all prior negotiations, statements, representations,
discussions, correspondence, offers, agreements, and understandings relating to
the transactions contemplated herein. This Agreement may be modified, amended or
supplemented only upon the prior written agreement of the Parties.
     20.12 Assignment. Buyer may not sell, assign, transfer, convey, option,
mortgage, pledge or hypothecate its rights and obligations hereunder to any
Third Person without the prior written consent of Sellers, which consent shall
not be unreasonably withheld. Upon any authorized sale, assignment, transfer,
conveyance, option, mortgage, pledge or hypothecation hereunder, all of the
terms, covenants and conditions of this Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of Buyer, to the
extent assignment is allowed under this Agreement, but Buyer shall remain
jointly liable for the performance of the Buyer’s obligations hereunder.
     20.13 Applicable Law. THIS AGREEMENT, THE RELATED AGREEMENTS, AND THE LEGAL
RELATIONS BETWEEN THE PARTIES WITH RESPECT TO THIS AGREEMENT, SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO RULES CONCERNING CONFLICTS OF LAWS.
     20.14 Dispute Resolution.
          (a) Any dispute, controversy or Claim, whether based on contract,
tort, statute or other legal or equitable theory (including any Dispute
concerning any question of validity or effect of this Agreement, including this
clause) arising out of or related to this Agreement or the Related Agreements
(including any amendments or extensions hereto or thereto) or the performance,
breach, validity, interpretation, application, or termination hereof or thereof
(a “Dispute”), shall be shall be resolved by binding arbitration initiated upon
the written notice (an “Arbitration Notice”) of any Party. The arbitration shall
be conducted in accordance with this Agreement and the then current Commercial
Arbitration Rules including Procedures for Large, Complex Commercial Disputes
(collectively, the “AAA
Purchase and Sale Agreement
Page 45 of 47

 



--------------------------------------------------------------------------------



 



Rules”) issued by the American Arbitration Association (“AAA”), and judgment on
the award may be entered in any court having jurisdiction thereof.
          (b) The arbitration hearing shall held in and the award shall be
issued in Dallas, Texas, however, for the convenience of the Parties, a portion
of the hearings may be held in Taylor County, Texas if mutually agreed to by the
Parties or in any other agreed-upon location. The arbitrator(s) shall determine
the matters at issue in the Dispute in accordance with the substantive law of
the State of Texas, excluding the conflicts provisions of such law, and may only
award damages in accordance with this Agreement. The arbitration shall be
governed by the United States Arbitration Act 9 U.S.C. §1 et seq, to the
exclusion of any provision of state law inconsistent therewith. The
arbitrator(s) shall not be empowered to award punitive damages, and each Party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any Dispute.
          (c) In the event that any Party’s claim or counterclaim equals or
exceeds $1,000,000, exclusive of interest or attorneys’ fees, the Dispute shall
be heard and determined by three (3) arbitrators otherwise, the Dispute shall be
heard and determined by one (1) arbitrator.
          (d) In the event that one arbitrator shall hear the Dispute, the
Parties shall attempt to agree upon a qualified individual to serve as
arbitrator. If the Parties are unable to so agree within thirty (30) days of the
Arbitration Notice, then the arbitrator shall be selected and appointed in
accordance with the AAA Rules.
          (e) In the event that three arbitrators shall hear the Dispute, each
party shall, within thirty (30) days of the Arbitration Notice, select one
person to act as an arbitrator. The two arbitrators so selected shall, within
fifteen (15) days of their appointment, select a third arbitrator who shall
serve as the chair of the arbitral panel. The two party selected arbitrators
will serve in a non-neutral capacity. The arbitrators selected shall be
qualified by education, training, and experience to hear and determine matters
in the nature of the Dispute.
          (f) If any arbitrator is not appointed within the time limits provided
herein, such arbitrator shall be appointed by the AAA in accordance with the
listing, striking and ranking procedure in the AAA Rules. Any arbitrator
appointed by the AAA shall be a retired judge or a practicing attorney with no
less than fifteen years of experience with large commercial cases and an
experienced arbitrator.
          (g) Should an arbitrator die, resign, refuse to act, or become
incapable of performing his or her functions as an arbitrator, the vacancy shall
be filled by the method by which that arbitrator was originally appointed.
          (h) The arbitrator(s) shall apply this Agreement as written and
according to its plain language in all respects, and shall in no circumstances
have authority to add, delete, modify, or deviate from any of the terms of this
Agreement as written, nor shall it/they have any authority to cancel or void
this Agreement, in whole or in part, or to extend the term of this Agreement,
other than as may be expressly provided herein.
          (i) All awards shall be in writing and shall state the reasoning upon
which the award rests including a statement of facts and conclusions of law. Any
award shall be made and signed by at least a majority of the arbitrator(s).
          (j) Unless the Parties agree otherwise, the Parties, the
arbitrator(s), and the CPR shall treat the dispute resolution proceedings
provided for herein, any related disclosures, and the
Purchase and Sale Agreement
Page 46 of 47

 



--------------------------------------------------------------------------------



 



decisions of the arbitrator(s), as confidential, except in connection with
judicial proceedings ancillary to the dispute resolution proceedings and as
otherwise required by law to protect the legal rights of a party.
          (k) The terms of this Section 20.14 shall survive the Closing and the
termination or expiration of this Agreement.
     20.15 No Third Person Beneficiaries. Except to the extent a Third Person is
expressly given rights herein, any agreement contained, expressed or implied in
this Agreement shall be only for the benefit of the Parties hereto and their
respective legal representatives, successors and permitted assigns, and such
agreements shall not inure to the benefit of the obligees of any indebtedness of
either Party hereto, it being the intention of the Parties hereto that no Person
shall be deemed a Third Person beneficiary of this Agreement, except to the
extent a Third Person is expressly given rights herein. Notwithstanding anything
in this Agreement to the contrary, nothing herein shall be deemed to create any
rights with respect to any employee of either Party or any employee of any
Affiliate of a Party, except as expressly provided herein with respect to an
Indemnified Party under ARTICLE XIV or ARTICLE XV.
     20.16 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. A facsimile transmission of a signed
copy of this Agreement shall be deemed an original and shall have the same valid
and binding effect thereof.
[the balance of this page is intentionally left blank]
Purchase and Sale Agreement
Page 47 of 47

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

            SELLERS:


PRIDE COMPANIES, L.P.
      By:   Pride Refining, Inc., its general partner                      

                  By:   /s/ Brad Stephens         Brad Stephens, Chief Executive
Officer             

            PRIDE COMPANIES, L.P.
      By:   Pride SGP, Inc., its general partner                      

                  By:   /s/ Brad Stephens         Brad Stephens, Chief Executive
Officer             

            PRIDE REFINING, INC.
      By:   /s/ Brad Stephens         Brad Stephens, Chief Executive Officer   
         

            PRIDE MARKETING LLC
      By:   Pride Companies, L.P., its sole Member           By: Pride Refining,
Inc., its general partner              

                  By:   /s/ Brad Stephens         Brad Stephens, Chief Executive
Officer             

                  By:   Pride SGP, Inc., its general partner                    
 

                  By:   /s/ Brad Stephens         Brad Stephens, Chief Executive
Officer           

 



--------------------------------------------------------------------------------



 



         

            BUYER:


DELEK US HOLDINGS, INC.
      By:   /s/ Uzi Yemin         Uzi Yemin, President/CEO             

                  By:   /s/ Tony McLarty         Tony McLarty, Vice President   
         

 